Exhibit 10.1

EXECUTION COPY

 

Published CUSIP Number:  37429UAJ7

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 23, 2018

among

GETTY REALTY CORP.,

as the Borrower,

CERTAIN SUBSIDIARIES OF
GETTY REALTY CORP.
FROM TIME TO TIME PARTY HERETO,
as Guarantors,

BANK OF AMERICA, N.A.,
as Administrative Agent and as Swing Line Lender,

JPMORGAN CHASE BANK, N.A.,
KEYBANK NATIONAL ASSOCIATION,
and
ROYAL BANK OF CANADA,
as Syndication Agents,

TD BANK, N.A.,

as Documentation Agent

and

The Other Lenders and L/C Issuers Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A.,
KEYBANC CAPITAL MARKETS,
RBC CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

145958097

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section

 

Page

 

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

45

1.03

Accounting Terms

46

1.04

Rounding

47

1.05

Times of Day; Rates

47

1.06

Letter of Credit Amounts

47

 

 

 

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

47

2.01

Committed Loans

47

2.02

Borrowings, Conversions and Continuations of Committed Loans

48

2.03

Letters of Credit

50

2.04

Swing Line Loans

61

2.05

Prepayments

65

2.06

Termination or Reduction of Commitments

66

2.07

Repayment of Loans

66

2.08

Interest

67

2.09

Fees

67

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

68

2.11

Evidence of Debt

69

2.12

Payments Generally; Administrative Agent’s Clawback

69

2.13

Sharing of Payments by Lenders

71

2.14

Extension of Maturity Date in Respect of Revolving Credit Facility

72

2.15

Increase in Facilities

73

2.16

Cash Collateral

76

2.17

Defaulting Lenders

77

 

 

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

80

3.01

Taxes

80

3.02

Illegality

85

3.03

Inability to Determine Rates

85

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

86

3.05

Compensation for Losses

88

3.06

Mitigation Obligations; Replacement of Lenders

89

3.07

LIBOR Successor Rate

89

3.08

Survival

91

 

 

 

Article IV. CONDITIONS PRECEDENT TO Credit Extensions

91

4.01

Conditions of Effectiveness

91

i

--------------------------------------------------------------------------------

 

4.02

Conditions to all Credit Extensions

93

 

 

 

Article V. REPRESENTATIONS AND WARRANTIES

94

5.01

Existence, Qualification and Power

94

5.02

Authorization; No Contravention

94

5.03

Governmental Authorization; Other Consents

95

5.04

Binding Effect

95

5.05

Financial Statements; No Material Adverse Effect

95

5.06

Litigation

96

5.07

No Default

96

5.08

Ownership of Property

96

5.09

Environmental Compliance

96

5.10

Insurance

97

5.11

Taxes

97

5.12

ERISA Compliance

97

5.13

Subsidiaries; Equity Interests; Loan Parties

98

5.14

Margin Regulations; Investment Company Act

98

5.15

Disclosure

98

5.16

Compliance with Laws

99

5.17

Taxpayer Identification Number

99

5.18

OFAC; Sanctions

99

5.19

Solvency

99

5.20

REIT Status; Stock Exchange Listing

99

5.21

Unencumbered Eligible Properties

100

5.22

Casualty; Etc.

100

5.23

Anti-Corruption Laws; Anti-Money Laundering Laws

100

5.24

Subsidiary Guarantors

100

5.25

EEA Financial Institution

100

 

 

 

Article VI. AFFIRMATIVE COVENANTS

100

6.01

Financial Statements

100

6.02

Certificates; Other Information

101

6.03

Notices

104

6.04

Payment of Obligations

104

6.05

Preservation of Existence, Etc.

105

6.06

Maintenance of Properties

105

6.07

Maintenance of Insurance

105

6.08

Compliance with Laws

106

6.09

Books and Records

106

6.10

Inspection Rights

106

6.11

Use of Proceeds

106

6.12

Additional Guarantors

106

6.13

Compliance with Environmental Laws

108

6.14

Further Assurances

109

ii

--------------------------------------------------------------------------------

 

6.15

Maintenance of REIT Status; Stock Exchange Listing

109

6.16

Minimum Property Condition

109

6.17

Anti-Corruption Laws

109

 

 

 

Article VII. NEGATIVE COVENANTS

109

7.01

Liens

109

7.02

Investments

110

7.03

Indebtedness

110

7.04

Fundamental Changes

110

7.05

Dispositions

111

7.06

Restricted Payments

112

7.07

Change in Nature of Business

112

7.08

Transactions with Affiliates

112

7.09

Burdensome Agreements

112

7.10

Use of Proceeds

113

7.11

Financial Covenants

113

7.12

Accounting Changes

114

7.13

Amendments of Organization Documents and Certain Debt Documents

114

7.14

Anti-Money Laundering Laws; Sanctions

115

7.15

Compliance with Environmental Laws

116

7.16

Anti-Corruption Laws

116

 

 

 

Article VIII. EVENTS OF DEFAULT AND REMEDIES

116

8.01

Events of Default

116

8.02

Remedies Upon Event of Default

119

8.03

Application of Funds

120

 

 

 

Article IX. ADMINISTRATIVE AGENT

121

9.01

Appointment and Authority

121

9.02

Rights as a Lender

121

9.03

Exculpatory Provisions

121

9.04

Reliance by Administrative Agent

122

9.05

Delegation of Duties

123

9.06

Resignation of Administrative Agent

123

9.07

Non-Reliance on Administrative Agent and Other Lenders

125

9.08

No Other Duties, Etc.

125

9.09

Administrative Agent May File Proofs of Claim

125

9.10

Guaranty Matters

126

9.11

Lender Representations Regarding ERISA

126

 

 

 

Article X. CONTINUING GUARANTY

128

10.01

Guaranty

128

10.02

Rights of Lenders

129

10.03

Certain Waivers

129

iii

--------------------------------------------------------------------------------

 

10.04

Obligations Independent

130

10.05

Subrogation

130

10.06

Termination

130

10.07

Subordination

131

10.08

Stay of Acceleration

131

10.09

Condition of the Loan Parties

131

10.10

Contribution

131

 

 

 

Article XI. MISCELLANEOUS

132

11.01

Amendments, Etc.

132

11.02

Notices; Effectiveness; Electronic Communications

135

11.03

No Waiver; Cumulative Remedies; Enforcement

137

11.04

Expenses; Indemnity; Damage Waiver

138

11.05

Payments Set Aside

141

11.06

Successors and Assigns

141

11.07

Treatment of Certain Information; Confidentiality

146

11.08

Right of Setoff

147

11.09

Interest Rate Limitation

148

11.10

Counterparts; Effectiveness

148

11.11

Survival of Representations and Warranties

148

11.12

Severability

149

11.13

Replacement of Lenders

149

11.14

Governing Law; Jurisdiction; Etc.

150

11.15

Waiver of Jury Trial

151

11.16

No Advisory or Fiduciary Responsibility

151

11.17

Electronic Execution of Assignments and Certain Other Documents

152

11.18

USA PATRIOT Act

152

11.19

ENTIRE AGREEMENT

153

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

153

11.21

No Novation

153

 

SCHEDULES

 

1.01AEligible Ground Leases (Legacy)

1.01BExisting Letters of Credit

2.01Commitments, Applicable Percentages and Sublimits

 

5.13

Subsidiaries; Jurisdiction of Incorporation/Organization

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices; Taxpayer
Identification Numbers

 

EXHIBITS

Form of

ACommitted Loan Notice

BSwing Line Loan Notice

iv

--------------------------------------------------------------------------------

 

C-1Revolving Credit Note

C-2Term Note

DCompliance Certificate

E-1Assignment and Assumption

E-2Administrative Questionnaire

FJoinder Agreement

GU.S. Tax Compliance Certificates

HSolvency Certificate

 

v

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of March 23, 2018, among GETTY REALTY CORP., a Maryland corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
hereto, as Guarantors, each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), each L/C Issuer from time to time
party hereto, and BANK OF AMERICA, N.A., as Administrative Agent and Swing Line
Lender.

The Borrower, Bank of America, as administrative agent, and certain other
parties are party to that certain Credit Agreement, dated as of June 2, 2015 (as
amended, supplemented or otherwise modified prior to the Restatement Effective
Date, the “Existing Credit Agreement”); and

The Borrower has requested that the Lenders provide revolving credit and term
loan facilities pursuant to the terms of this Agreement, which amends and
restates the Existing Credit Agreement in its entirety, but not as a novation,
and the Lenders are willing to do so on the terms and conditions set forth in
this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.  DEFINITIONS AND ACCOUNTING TERMS

Defined Terms

.  As used in this Agreement, the following terms shall have the meanings set
forth below:

“Act” has the meaning specified in Section 11.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent, any L/C Issuer or any Lender, in each case in
its capacity as such, be deemed to be an Affiliate of the Borrower.

“Aggregate Deficit Amount” has the meaning specified in Section 10.10.

“Aggregate Excess Amount” has the meaning specified in Section 10.10.

 

--------------------------------------------------------------------------------

 

“Agreement” has the meaning specified in the first introductory paragraph
hereto.

“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Revolver Usage for such day in the following pricing grid:

Revolver Usage

Applicable Fee Rate

≥ 50%

0.15%

< 50%

0.25%

“Applicable Percentage” means, (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by the principal amount of such Term
Lender’s Term Loans at such time and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.17.  If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of any L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender shall be
determined based on the Applicable Percentage of such Revolving Credit Lender
most recently in effect, giving effect to any subsequent assignments made in
accordance with the terms of this Agreement.  The initial Applicable Percentage
of each Lender in respect of each Facility is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means (i) at any time prior to the Investment Grade Pricing
Effective Date, the Leverage-Based Applicable Rate in effect at such time and
(ii) at any time on and after the Investment Grade Pricing Effective Date, the
Ratings-Based Applicable Rate in effect at such time.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Subfacility, (i) the L/C
Issuers and (ii) if any Letters of Credit have been issued pursuant to Section
2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing Line
Subfacility, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

2

--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), JPMorgan
Chase Bank, KeyBanc Capital Markets and RBC Capital Markets, each in its
capacity as a joint lead arranger and joint bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Restatement Effective Date to the earliest of (a)
the Maturity Date for the Revolving Credit Facility, (b) the date of termination
of the Revolving Credit Facility pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Banking Affiliate” means, with respect to a specified Person, any bank, saving
and loan association, investment bank, trust company, commercial credit
corporation or broker/dealer that

3

--------------------------------------------------------------------------------

 

directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets constitute (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan” as
determined under the Plan Assets Regulation.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Cap Rate” means seven and three-quarters percent (7.75%).

“Capitalized Lease” means a lease under which the discounted future rental
payment obligations of the lessee or the obligor are required to be capitalized
on the balance sheet of such Person in accordance with GAAP as in effect on the
Restatement Effective Date.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations,

4

--------------------------------------------------------------------------------

 

cash or deposit account balances or, if the Administrative Agent and the
applicable L/C Issuer shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash and Cash Equivalents” means on any date, the sum of: (a) the aggregate
amount of cash then held by the Borrower or any of its Subsidiaries (as set
forth on the Borrower’s balance sheet for the then most recently ended fiscal
quarter), plus (b) the aggregate amount of Cash Equivalents (valued at fair
market value) then held by the Borrower or any of its Subsidiaries, plus (c) the
aggregate amount of cash or Cash Equivalents in restricted 1031 accounts under
the exclusive control of the Borrower.

“Cash Equivalents” means short-term investments in liquid accounts, such as
money-market funds, bankers acceptances, certificates of deposit and commercial
paper.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

5

--------------------------------------------------------------------------------

 

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as
the context may require.

“Committed Loan” means a Term Loan or a Revolving Credit Loan, as the context
may require.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be reasonably
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be reasonably approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means an amount determined in accordance with GAAP equal
to: (x) (A) the Consolidated Net Income of the Borrower for the most recently
ended fiscal quarter, adjusted for straight-line rents and net amortization of
above-market and below-market leases, deferred financing leases and deferred
leasing incentives, plus income taxes, Consolidated Interest Expense,
depreciation and amortization, and calculated exclusive of any rent or other
revenue that has been earned by the Borrower or its Subsidiaries during such
fiscal quarter but not yet actually paid to the Borrower or its Subsidiaries
unless otherwise set off from net income, plus (B) the sum of the following
(without duplication and to the extent reflected as a charge or deduction in the
statement of such Consolidated Net Income for such period) (i) one-time cash
charges incurred during such fiscal quarter with respect to continued compliance
by the Borrower with the terms and conditions of the Loan Documents and
Prudential Note Documents, including, without limitation, legal fees, (ii)
non-cash impairments taken during such fiscal

6

--------------------------------------------------------------------------------

 

quarter, (iii) extraordinary and unusual bad-debt expenses incurred in such
quarter, (iv) any costs incurred in such quarter in connection with the
acquisition or disposition of Properties, (v) non-cash allowances for deferred
rent and deferred mortgage receivables incurred in such quarter, (vi) losses on
sales of operating real estate and marketable securities incurred during such
fiscal quarter and (vii) any other extraordinary, non-recurring, expenses
recorded during such fiscal quarter, including any settlements in connection
with litigation and reserves recorded for environmental litigation, in each
case, determined in accordance with GAAP, less (C) the sum of the following
(without duplication and to the extent reflected as income in the statement of
such Consolidated Net Income for such period) (i) extraordinary and unusual bad
debt reversals recorded in such fiscal quarter (ii) gains on sales of operating
real estate and marketable securities incurred during such fiscal quarter and
(iii) any other extraordinary, non-recurring, cash income recorded during such
fiscal quarter, in each case, determined in accordance with GAAP, multiplied by
(y) four (4).  Consolidated EBITDA will be calculated on a pro forma basis to
take into account the impact of any Property acquisitions and/or dispositions
made by the Borrower or its Subsidiaries during the most recently ended fiscal
quarter, as well as any long-term leases signed during such fiscal quarter, as
if such acquisitions, dispositions and/or lease signings occurred on the first
day of such fiscal quarter.

“Consolidated EBITDAR” means for any Person, the sum of (i) Consolidated EBITDA
plus (ii) (x) rent expenses exclusive of non-cash rental expense adjustments for
the most recently ended fiscal quarter of the Borrower, (y) multiplied by four
(4).

“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries,
as determined in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) total interest expense of the Borrower and its consolidated
Subsidiaries determined in accordance with GAAP (including for the avoidance of
doubt interest attributable to Capitalized Leases) and (ii) the Consolidated
Group’s Ownership Share of the Interest Expense of Unconsolidated Affiliates.

“Consolidated Net Income” means, with respect to any Person for any period and
without duplication, the sum of (i) the consolidated net income (or loss) of
such Person and its Subsidiaries, determined in accordance with GAAP and (ii)
the Consolidated Group’s Ownership Share of the net income (or loss)
attributable to Unconsolidated Affiliates.

“Consolidated Secured Indebtedness” means, at any time, the portion of
Consolidated Total Indebtedness that is Secured Indebtedness.

“Consolidated Secured Recourse Indebtedness” means, at any time, the portion of
Consolidated Secured Indebtedness that is not Non-Recourse Indebtedness.

“Consolidated Tangible Net Worth” means, as of any date of determination,
(a) Shareholders’ Equity minus (b) the Intangible Assets of the Consolidated
Group, plus (c) all accumulated depreciation and amortization of the
Consolidated Group, in each case determined on a consolidated basis in
accordance with GAAP.

7

--------------------------------------------------------------------------------

 

“Consolidated Total Indebtedness” means, as of any date of determination, the
then aggregate outstanding amount of all Indebtedness of the Consolidated Group
determined on a consolidated basis.

“Consolidated Unsecured Indebtedness” means, at any time, the portion of
Consolidated Total Indebtedness that is Unsecured Indebtedness.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“CPD” means CPD NY ENERGY CORP.

“CPD Collateral” has the meaning specified in the definition of “CPD Note.”

“CPD Note” means the Promissory Note dated January 13, 2011, in the original
principal amount of $18,400,000, made by CPD to the order of Getty NY, as
amended by that certain Loan Modification Agreement, dated as of January 24,
2014, which promissory note on the Restatement Effective Date will (i) require
monthly payment of cash interest at a contractual rate of not less than 9.5% per
annum, (ii) have a stated maturity date of January 13, 2021, (iii) have an
outstanding balance of not more than $14,720,000, and (iv) be secured by
mortgages and/or deeds of trust providing for perfected, first priority liens
granted by CPD in favor of Getty NY on the following parcels of Real Properties
(collectively, the “CPD Collateral”):

Fee Properties - Site 11519

3 N. Chestnut St.

New Paltz, NY

 

Site 15015

660 RT 9W

Highland, NY

 

Leasehold Properties - Site 11665

2469 Route 9

Fishkill, NY

 

Site 13101

377 Route 306

Monsey, NY

 

8

--------------------------------------------------------------------------------

 

Site 19200

3480 North Road

 



Poughkeepsie, NY

“CPD Note Amount” means, at any time, an amount equal to fifty five percent
(55%) of the CPD Principal Balance at such time; provided, that the CPD Note
Amount shall automatically and permanently be reduced to zero upon the
occurrence of any CPD Note Event.

“CPD Note Event” any of the following shall constitute a CPD Note Event, but,
for the avoidance of doubt, the occurrence of any CPD Note Event shall not, in
and of itself, constitute a Default or an Event of Default:

(a)any amendment, waiver or other modification of the CPD Note that has the
effect of (i) reducing the cash rate of interest payable thereunder, (ii)
postponing or extending any date set forth in the CPD Note required for any
payment of principal, interest, fees or other amounts payable to Getty NY under
the CPD Note or (iii) reducing the principal of, or the rate of cash interest
payable on, the CPD Note;

(b)an event of default under the CPD Note or any related loan or collateral
document resulting from a failure by CPD to make timely payment of principal,
interest, fees or other amounts required to be paid thereunder;

(c)the lien in favor of Getty NY in all or any portion of the CPD Collateral no
longer constitutes a perfected, first priority lien thereon securing the CPD
Note;

(d)CPD becomes subject to any proceedings under Debtor Relief Laws;

(e)CPD assigns, or is released from, all or any portion of its obligations under
the CPD Note or any of the related loan and collateral documents;

(f)Getty NY assigns, participates or otherwise transfers all or any portion of
its interest in and under the CPD Note or any of the related loan and collateral
documents, or otherwise fails to be the sole payee under the CPD Note or the
sole secured party with respect to the CPD Collateral;

(g)Getty NY’s interest in the CPD Note or the CPD Collateral is subject to any
Lien or any restriction on the ability of Getty NY to transfer or encumber same,
or income therefrom or proceeds thereof (other than Permitted Property
Encumbrances);

(h)any Person other than Getty NY has a Lien on any CPD Collateral other than
(i) Liens that are being contested by Getty NY or CPD in good faith and by
appropriate actions or proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien) and for which adequate reserves with respect
thereto are maintained on the books of Getty NY in accordance with GAAP, (ii) a
Lien that is removed on or prior to the date that is the earlier of (x) thirty
(30) days after the date that such Lien arises, or (y) the date on which any CPD
Collateral or Getty NY or CPD’s interest therein is subject to risk of sale,
forfeiture, termination, cancellation or loss, (iii) Liens

9

--------------------------------------------------------------------------------

 

for real estate taxes which are not yet due and payable, (iv) easements,
rights-of-way, sewers, electric lines, telegraph and telephone lines,
restrictions (including zoning restrictions), encroachments, protrusions and
other similar encumbrances affecting real property which could not reasonably be
expected to have a material adverse effect on the use or value of any CPD
Collateral and/or (v) as to the CPD Collateral indicated as “Leasehold
Properties” in the definition of CPD Note contained herein, any underlying lease
or ground lease in favor of CPD as lessee or ground lessee;

(i)Getty NY’s interest in the CPD Note is subordinated to any obligation of CPD
in favor of any other Person; or

(j)Getty NY shall cease to be a Guarantor, or shall repudiate its obligations
hereunder.

“CPD Principal Balance” means, at any time, the book value of the CPD Note at
such time determined in accordance with GAAP (including, for the avoidance of
doubt, any adjustments to the value of the CPD Note required under GAAP by
virtue of an impairment thereof).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Creditor Parties” means, collectively, the Administrative Agent, the Lenders
and the L/C Issuers.

“Customary Non-Recourse Carve-Outs” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims, voluntary bankruptcy, collusive involuntary
bankruptcy, prohibited transfers, violations of single purpose entity covenants
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Debt Rating” means, as to any Person, a non-credit enhanced, senior unsecured
long-term debt rating of such Person.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means when used with respect to (a) a Base Rate Loan, an interest
rate equal to (i) the Base Rate plus (ii) the Applicable Rate for Base Rate
Loans for the Facility under which such Loan was made plus (iii) 2.00% per
annum, (b) a Eurodollar Rate Loan, an interest

10

--------------------------------------------------------------------------------

 

rate equal to (i) the Eurodollar Rate plus (ii) the Applicable Rate for
Eurodollar Rate Loans for the Facility under which such Loan was made plus
(iii) 2.00% per annum, (c) Letter of Credit Fees, a rate equal to the Applicable
Rate then applicable to Letter of Credit Fees, plus 2.00% per annum and (d)
Obligations other than Loans and Letter of Credit Fees, an interest rate equal
to (i) the Base Rate, plus (ii) the Applicable Rate for Base Rate Loans under
the Revolving Credit Facility, plus (iii) 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit, Swing
Line Loans or amounts payable pursuant to Section 11.04(c)) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, any L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuers, the
Swing Line Lender and each other Lender promptly following such determination.  

11

--------------------------------------------------------------------------------

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a lease entered into in the ordinary course of business) or other disposition
(including any sale and leaseback transaction) of any property by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Eligible Ground Lease” means (i) an Eligible Ground Lease (New) or (ii) an
Eligible Ground Lease (Legacy).

“Eligible Ground Lease (Legacy)” means, as to any Property, a ground lease:

(a)that is specifically identified on the Restatement Effective Date in Schedule
1.01A;

(a)that has the Borrower or a Wholly-Owned Subsidiary of the Borrower as lessee;

(b)as to which no default or event of default has occurred or with the passage
of time or the giving of notice would occur;

(c)under which no ground lessor has the unilateral right to terminate such
ground lease prior to expiration of the stated term of such ground lease absent
the occurrence of any casualty, condemnation or default by the Borrower or any
of its Subsidiaries thereunder; and

12

--------------------------------------------------------------------------------

 

(d)that has a remaining term of at least one year at all times.

“Eligible Ground Lease (New)” means, as to any Property, a ground lease:

(a)that has the Borrower or a Wholly-Owned Subsidiary of the Borrower as lessee;

(b)as to which no default or event of default has occurred or with the passage
of time or the giving of notice would occur;

(c)that has a remaining term (inclusive of any unexercised extension options) of
twenty five (25) years or more from the date such Property is included as an
Unencumbered Eligible Property;

(d)that provides the right of the lessee to mortgage and encumber its interest
in such Property without the consent of the lessor;

(e)that includes an obligation of the lessor to give the holder of any mortgage
lien on such Property written notice of any defaults on the part of the lessee
and an agreement of such lessor that such lease will not be terminated until
such holder has had a reasonable opportunity to cure or complete foreclosure and
fails to do so;

(f)that includes provisions that permit transfer of the lessee's interest under
such lease on reasonable terms, including the ability to sublease; and

(g)that includes such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.

“Environmental Expenses” means, (a) for any four fiscal quarter period, an
amount equal to the sum of (i) the aggregate amount of cash expenditures made by
members of the Consolidated Group during such period in respect of costs
incurred to remediate environmental issues with respect to Properties (net of
the aggregate amount of cash received by members of the Consolidated Group
during such period from any available State environmental funds in respect of
any such environmental issues) and (ii) the aggregate amount of fees and
expenses paid by members of the Consolidated Group during such period to legal
and other professional advisors engaged to represent or otherwise advise one or
more members of the Consolidated Group in connection with (A) litigations or
proceedings (whether judicial, administrative or other) concerning environmental
issues with respect to Properties and (B) investigations, audits and similar
inquiries of any Governmental Authority with respect to Properties and (b) for
any one fiscal quarter period, an amount equal to the amount determined in
accordance with the preceding immediately clause (a) for the four fiscal quarter
period ending on the last day of such one fiscal quarter period, divided by four
(4).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including

13

--------------------------------------------------------------------------------

 

those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon  the Borrower or any ERISA Affiliate.

14

--------------------------------------------------------------------------------

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Illegality Event” has the meaning specified in Section 3.02.

“Eurodollar Rate” means:

(a)

for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) (or, if LIBOR is
unavailable, a comparable or successor rate, which rate is approved by the
Administrative Agent in its reasonable discretion), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be reasonably designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b)

for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

Notwithstanding anything to the contrary contained herein, at any time that the
Eurodollar Rate determined in accordance with the foregoing is less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means any Subsidiary of the Borrower that:

(a)does not own or ground lease all or any portion of any Unencumbered Eligible
Property,

(b)does not, directly or indirectly, own all or any portion of the Equity
Interests of any Subsidiary of the Borrower that owns an Unencumbered Eligible
Property,

15

--------------------------------------------------------------------------------

 

(c)is not a borrower, guarantor or otherwise liable under or in respect of
Indebtedness under any Prudential Note Document or any other Unsecured
Indebtedness; and

(d)either:

(i)is not a Wholly-Owned Subsidiary of the Borrower, or

(ii)is a borrower or guarantor of Secured Indebtedness owed to a non-affiliate
(or a direct or indirect parent of such borrower or guarantor (other than the
Borrower)), and the terms of such Secured Indebtedness prohibit such Subsidiary
from becoming a Guarantor; or

(iii)does not own any assets.

Upon any Subsidiary which is a Guarantor and was not previously an Excluded
Subsidiary becoming an Excluded Subsidiary (including, without limitation, as a
result of the removal of the Property owned by such Subsidiary as an
Unencumbered Eligible Property as contemplated in the definition of
“Unencumbered Property Criteria”), such Subsidiary shall, upon the request of
the Borrower, be released as a Guarantor; provided, that at the time of, and
after giving effect to, such release (x) no Default or Event of Default shall be
existing, (y) no amount is then due and payable under the Guaranty and (z) the
Administrative Agent shall have received a certificate of a Responsible Officer
certifying as to the matters set forth in clauses (x) and (y) above and
certifying that such Subsidiary constitutes an Excluded Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph.

“Existing Letters of Credit” means the letters of credit issued pursuant to the
terms of the Existing Credit Agreement that are outstanding on the Restatement
Effective Date and described on Schedule 1.01B, and “Existing Letter of Credit”
means any of them individually.

16

--------------------------------------------------------------------------------

 

“Existing Revolving Credit Note” means a “Revolving Credit Note” as defined in
the Existing Credit Agreement.

“Existing Term Loan” has the meaning specified in Section 2.01(b).

“Existing Term Note” means a “Term Note” as defined in the Existing Credit
Agreement.

“Extension Notice” has the meaning specified in Section 2.14(a).

“Extension Effective Date” has the meaning specified in Section 2.14(b).

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“Facility Fee” has the meaning specified in Section 2.09(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means, collectively, the letter agreement, dated February 1, 2018,
among the Borrower, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and each other letter agreement between the Borrower and an
Arranger with respect to fees payable in connection with the Facilities.

“Fitch” means Fitch, Inc. and any successor thereto.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDAR (less any cash payments made in respect of
Environmental Expenses made during the then most recently ended period of four
fiscal quarters to the extent not already deducted in the calculation of
Consolidated EBITDAR) (exclusive of non-cash GAAP adjustments related to
Environmental Expenses) as of the end of the most recently ended fiscal quarter,
to (b) the sum of all interest incurred (accrued, paid or capitalized and
determined based

17

--------------------------------------------------------------------------------

 

upon the actual interest rate), plus regularly scheduled principal payments paid
with respect to Indebtedness (excluding optional prepayments and balloon
principal payments due on maturity in respect of any Indebtedness), plus rent
expenses (exclusive of non-cash rental expense adjustments), plus dividends on
preferred stock or preferred minority interest distributions, with respect to
this clause (b), all calculated with respect to the then most recently ended
fiscal quarter and multiplied by four (4), and, with respect to both clauses (a)
and (b), all determined on a consolidated basis in accordance with GAAP.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of all outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Consolidated Net Income of the Borrower and its
Subsidiaries for such period, excluding gains (or losses) from sales of
property, plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures; provided that “Funds From
Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the Borrower containing calculations
in reasonable detail satisfactory to the Administrative Agent. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
“Funds From Operations” on the same basis.  In addition, “Funds from Operations”
shall be adjusted to remove any impact of the expensing of acquisition costs
pursuant to FAS 141 (revised), as issued by the Financial Accounting Standards
Board in December of 2007, and effective January 1, 2009, including, without
limitation, (i) the addition to Consolidated Net Income of costs and expenses
related to ongoing consummated acquisition transactions during such period; and
(ii) the subtraction from Consolidated Net Income of costs and expenses related
to acquisition transactions terminated during such period.

18

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Getty NY” means GTY NY Leasing, Inc., a Delaware corporation.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (without duplication with respect to such
Person) (a) any obligation, contingent or otherwise, of such Person guaranteeing
or having the economic effect of guaranteeing any Indebtedness or other
obligation payable or performable by another Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.  Customary Non-Recourse Carve-Outs shall not, in and of
themselves, be considered to be a Guarantee unless demand has been made for the
payment or performance of such Customary Non-Recourse Carve-Outs.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, (a) each Subsidiary of the Borrower on the
Restatement Effective Date, other than Excluded Subsidiaries and Subsidiaries
that do not own any assets on the Restatement Effective Date, which Subsidiaries
will be deemed to be Excluded Subsidiaries until the date on which such
Subsidiary acquires any assets, at which time such

19

--------------------------------------------------------------------------------

 

Subsidiary will automatically cease to be an Excluded Subsidiary, (b) each
Subsidiary that is, or is required to become, a “Guarantor” under and pursuant
to the terms of any Prudential Note Document and (c) each other Subsidiary of
the Borrower that joins as a Guarantor pursuant to Section 6.12 or otherwise, in
each case under clauses (a), (b) and (c) together with their successors and
permitted assigns.

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Impacted Loans” has the meaning specified in Section 3.03.

“Increase Effective Date” has the meaning specified in Section 2.15(b).

“Incremental Facilities” has the meaning specified in Section 2.15(a).

“Incremental Revolving Increase” has the meaning specified in Section 2.15(a).

“Incremental Term Loan Increase” has the meaning specified in Section 2.15(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements) to the extent such instruments or
agreements support financial, rather than performance, obligations;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business that are not past due for more than 60 days);

20

--------------------------------------------------------------------------------

 

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)Capitalized Leases and Synthetic Lease Obligations;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (valued, in the case of a redeemable preferred Equity Interest,
at its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends);

(h)all Off-Balance Sheet Arrangements of such Person; and

(i)all Guarantees of such Person in respect of any of the foregoing, excluding
guarantees of Non-Recourse Indebtedness for which recourse is limited to
liability for Customary Non-Recourse Carve-Outs.

For all purposes hereof, (i) Indebtedness shall include the Consolidated Group’s
Ownership Share of the foregoing items and components attributable to
Indebtedness of Unconsolidated Affiliates and (ii) the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company
or a limited partnership in which such Person is a limited partner and not a
general partner) in which such Person is a general partner or a joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.  The amount of any
Capitalized Lease or Synthetic Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Indirect Owner” has the meaning specified in the definition of “Unencumbered
Property Criteria”.

“Information” has the meaning specified in Section 11.07.

“Initial Maturity Date” means March 23, 2022.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, excluding lease intangibles but including customer lists, goodwill,
computer software, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.

21

--------------------------------------------------------------------------------

 

“Interest Expense” means, for any period with respect to any Person, without
duplication, total interest expense of such Person and its consolidated
Subsidiaries determined in accordance with GAAP (including for the avoidance of
doubt interest attributable to Capitalized Leases).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that is less than six months
but in no event less than seven (7) days requested by the Borrower and consented
to by all of the Appropriate Lenders; provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings, and costs to construct real property
assets under development).  For purposes of covenant compliance, the amount of
any Investment

22

--------------------------------------------------------------------------------

 

shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Investment Grade Credit Rating” means receipt of at least two Debt Ratings of
Baa3 or better from Moody’s or BBB- or better from S&P or Fitch.

“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which the Borrower has (a) obtained an Investment Grade Credit
Rating and (b) delivered to the Administrative Agent a certificate executed by a
Responsible Officer of the Borrower (i) certifying that an Investment Grade
Credit Rating has been obtained by the Borrower and is in effect (which
certification shall also set forth the Debt Rating received, if any, from each
Rating Agency as of such date) and (ii) notifying the Administrative Agent that
the Borrower has irrevocably elected to have the Ratings-Based Applicable Rate
apply to the pricing of the Facilities.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Draw Notice” has the meaning specified in Section 2.03(c)(i).

23

--------------------------------------------------------------------------------

 

“L/C Issuer” means either Bank of America or JPMorgan Chase Bank in such
Person’s capacity as an issuer of Letters of Credit, or any successor issuer of
Letters of Credit; provided that for so long as any Existing Letter of Credit
remains outstanding hereunder, the issuer of such Existing Letter of Credit
shall continue to be the L/C Issuer with respect to such Existing Letter of
Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Reimbursement Date” has the meaning specified in Section 2.03(c)(i).

“Lease” means a lease, sublease and/or occupancy or similar agreement under
which the Borrower or any Subsidiary is the landlord (or sub-landlord) or lessor
(or sub-lessor) the terms of which provide for a Person that is not an Affiliate
of the Borrower to occupy or use any Real Property, or any part thereof, whether
now or hereafter executed and all amendments, modifications or supplements
thereto

“Lender” and “Lenders” have the meanings specified in the first introductory
paragraph hereto and, unless the context requires otherwise, includes the Swing
Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder, and
shall include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Issuance Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Subfacility” means, at any time, an amount equal to the lesser
of (a) the aggregate amount of the L/C Issuers’ Letter of Credit Sublimits at
such time and (b) the

24

--------------------------------------------------------------------------------

 

Revolving Credit Facility at such time.  The Letter of Credit Subfacility is
part of, and not in addition to, the Revolving Credit Facility. On the
Restatement Effective Date, the amount of the Letter of Credit Subfacility is
$10,000,000.

“Letter of Credit Sublimit” means, as to each L/C Issuer, its agreement as set
forth in Section 2.03 to issue, amend and extend Letters of Credit in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such L/C Issuer’s name on Schedule 2.01 or in the Assignment
and Assumption, New Lender Joinder Agreement or other documentation, which other
documentation shall be in form and substance satisfactory to the Administrative
Agent, pursuant to which such L/C Issuer becomes an L/C Issuer hereunder, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  

“Leverage-Based Applicable Rate” means, for any day, with respect to any
Eurodollar Rate Loan, Base Rate Loan and Letter of Credit Fee, as the case may
be, the applicable rate per annum set forth below, based upon the range into
which the ratio of Consolidated Total Indebtedness to Total Asset Value then
falls in accordance with the following table:

Pricing Level

Ratio of Consolidated Total Indebtedness to Total Asset Value

Revolving Credit Facility

Term Facility

Eurodollar Rate (and Letters of Credit)

Base Rate

Eurodollar Rate

Base Rate

Category 1

< 40%

1.50%

0.50%

1.45%

0.45%

Category 2

≥ 40% and < 45%

1.70%

0.70%

1.65%

0.65%

Category 3

≥ 45% and < 50%

1.90%

0.90%

1.85%

0.85%

Category 4

≥ 50% and < 55%

2.20%

1.20%

2.15%

1.15%

Category 5

> 55%

2.30%

1.30%

2.25%

1.25%

The ratio of Consolidated Total Indebtedness to Total Asset Value shall be
determined as of the end of each fiscal quarter based on the financial
statements and related Compliance Certificate delivered pursuant to Section 6.01
and Section 6.02(a), respectively, in respect of such fiscal quarter, and each
change in rates resulting from a change in the ratio of Consolidated Total
Indebtedness to Total Asset Value shall be effective from and including the day
when the Administrative Agent receives such financial statements and related
Compliance Certificate indicating such change but excluding the effective date
of the next such change; provided that, if either the financial statements or
related Compliance Certificate are not delivered when due in accordance with
Section 6.01 and Section 6.02(a), respectively, then the highest pricing (at
Pricing Level Category 5) shall apply as of the first Business Day after the
date on which such financial statements and related Compliance Certificate were
required to have been delivered and

25

--------------------------------------------------------------------------------

 

shall continue to apply until the first Business Day immediately following the
date such financial statements and related Compliance Certificate required by
Section 6.01 and Section 6.02(a), respectively, are delivered, whereupon the
Leverage-Based Applicable Rate shall be adjusted based upon the calculation of
the ratio of Consolidated Total Indebtedness to Total Asset Value contained in
such Compliance Certificate.  The Leverage-Based Applicable Rate in effect from
the Restatement Effective Date through the first Business Day immediately
following the date financial statements and a Compliance Certificate are
required to be delivered pursuant to Section 6.01 and Section 6.02(a),
respectively, for the fiscal quarter ending March 31, 2018 shall be determined
based on the ratio of Consolidated Total Indebtedness to Total Asset Value as
set forth in the Pro Forma Restatement Effective Date Compliance
Certificate.  Notwithstanding anything to the contrary contained in this
definition, the determination of the Leverage-Based Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.07.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, negative
pledge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing), and in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, and the Fee Letter.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Fees” means, with respect to each Property for any period, an amount
equal to two percent (2.0%) per annum on the aggregate rent (including base rent
and percentage rent) due and payable under leases with respect to such Property.

26

--------------------------------------------------------------------------------

 

“Material Acquisition” means one or more acquisitions consummated during any
calendar quarter by the Borrower or any of its consolidated Subsidiaries of
assets of, or constituting, a Person that is not an Affiliate of the Borrower
(whether by purchase of such assets, purchase of Person(s) owning such assets or
some combination thereof) with a minimum aggregate gross purchase price at least
equal to $100,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower or
the Borrower and its Subsidiaries taken as a whole; (b) a material adverse
effect on the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of the Loan Parties taken as a whole
to perform their obligations under any Loan Document; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

“Material Property Event” means the occurrence of any event or circumstance that
would reasonably be expected to result in a material adverse effect with respect
to the use, operations or marketability of an Unencumbered Eligible Property.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
later of (i) the Initial Maturity Date and (ii) if the Initial Maturity Date is
extended pursuant to Section 2.14, such extended maturity date as determined
pursuant to such Section and (b) with respect to the Term Facility, March 23,
2023; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 101% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 101% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuers in their
sole discretion.

“Minimum Lease Term Requirement” means at any time, that the then average
weighted remaining term of all Leases pertaining to Unencumbered Eligible
Properties, excluding extension options (which have not yet been exercised such
that the Lease term has been extended to reflect such exercise), is at least
five (5) years.  For purposes of the foregoing, the remaining term of a Lease
pertaining to an Unencumbered Eligible Property shall be weighted based on the
rent (including base rent and percentage rent) due and payable thereunder
relative to the rent (including base rent and percentage rent) of all Leases
pertaining to Unencumbered Eligible Properties.

“Minimum Property Condition” means, at any time, the aggregate Unencumbered
Asset Value of all Unencumbered Eligible Properties is at least $500,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

27

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“NOI” means, with respect to any Property for any period, property rental and
other income derived from the operation of such Property from Qualified Tenants
paying rent (including, base rent, percentage rent and any additional rent in
the nature of expense reimbursements or contributions made by Qualified Tenants
to a member of the Consolidated Group for insurance premiums, real estate taxes,
common area expenses or similar items) as determined in accordance with GAAP,
minus the amount of all expenses (as determined in accordance with GAAP)
incurred in connection with and directly attributable to the ownership and
operation of such Property for such period, including, without limitation,
Management Fees, Environmental Expenses and amounts accrued for the payment of
real estate taxes and insurance premiums, but excluding (a) any general and
administrative expenses related to the operation of the Borrower and its
Subsidiaries, (b) any interest expense or other debt service charges, (c) any
non-cash charges such as depreciation or amortization of financing costs and (d)
for avoidance of doubt, any such items of expense which are payable directly by
any Qualified Tenant under the terms of its Lease which may include insurance
premiums, real estate taxes and/or common area charges.

“New Lender Joinder Agreement” has the meaning specified in Section 2.15(a).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of Section
11.01 and (b) has been approved by the Required Lenders, the Required Term
Lenders, or the Required Revolving Credit Lenders, as applicable.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Indebtedness” means, with respect to a Person, (a) any
Indebtedness of such Person in which the holder of such Indebtedness may not
look to such Person personally for repayment, other than to the extent of any
security therefor or pursuant to Customary Non-Recourse Carve-Outs, (b) if such
Person is a Single Asset Entity, any Indebtedness of such Person (other than
Indebtedness described in the immediately following clause (c)), or (c) if such
Person is a Single Asset Holding Company, any Indebtedness of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) the holder of such Indebtedness may not
look to such Single Asset Holding Company personally for repayment, other than
to the Equity Interests held by such Single Asset Holding Company in such Single
Asset Entity or pursuant to Customary Non-Recourse Carve-Outs or (ii)

28

--------------------------------------------------------------------------------

 

such Single Asset Holding Company has no assets other than Equity Interests in
such Single Asset Entity and cash or Cash Equivalents and other assets of
nominal value incidental to the ownership of such Single Asset Entity.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Arrangement” means liabilities and obligations of a Person on
a non-consolidated basis in respect of “off-balance sheet arrangements” (as
defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities
Act) including such liabilities and obligations which such Person would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the its report on Form 10 Q or
Form 10 K (or their equivalents) if such Person were required to file the same
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

29

--------------------------------------------------------------------------------

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary thereof) or any Unconsolidated Affiliate of a Person,
such Person’s relative direct and indirect economic interest (calculated as a
percentage) in such Subsidiary or Unconsolidated Affiliate determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, limited liability company agreement, joint venture agreement or other
applicable organizational document of such Subsidiary or Unconsolidated
Affiliate.  For avoidance of doubt, the Consolidated Group’s Ownership Share of
any income or liability of the Borrower or a Wholly-Owned Subsidiary of the
Borrower, or any asset that is Wholly-Owned by the Borrower or a Wholly-Owned
Subsidiary of the Borrower, shall be 100%.

“Pari Passu Obligations” means Unsecured Debt (exclusive of the Obligations) of
the Borrower or any Guarantor owing to a Person that is not the Borrower or an
Affiliate thereof.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

30

--------------------------------------------------------------------------------

 

“Permitted Businesses” means the business of owning, leasing and managing
gasoline stations, convenience store properties and other retail real properties
(including, for the avoidance of doubt, quick service or other casual
restaurants and auto service and auto parts stores), and any other single-tenant
net lease business, and business activities reasonably related to the foregoing
(including the creation or acquisition of any interest in any Subsidiary (or
entity that following such creation or acquisition would be a Subsidiary) for
the purpose of conducting the foregoing activities), in each case that are
permitted for real estate investment trusts under the Code.

“Permitted Equity Encumbrances” means Liens for taxes, assessments or
governmental charges which are (a) immaterial to the Borrower and its
Subsidiaries, taken as a whole, (b) not overdue for a period of more than thirty
(30) days or (c) being contested in good faith and by appropriate actions or
proceedings diligently conducted (which actions or proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP.

“Permitted Pari Passu Provisions” means provisions that are contained in
documentation evidencing or governing Pari Passu Obligations which provisions
are the result of (a) limitations on the ability of the Borrower or a Subsidiary
to make Restricted Payments or transfer property to the Borrower or any
Guarantor which limitations are not, taken as a whole, materially more
restrictive than those contained in this Agreement, (b) limitations on the
creation of any Lien on any assets of a Person that are not, taken as a whole,
materially more restrictive than those contained in this Agreement or any other
Loan Document or (c) any requirement that Pari Passu Obligations be secured on
an “equal and ratable basis” to the extent that the Obligations are secured.

“Permitted Property Encumbrances” means:

(a)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted (which actions or proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP.

(b)easements, rights-of-way, sewers, electric lines, telegraph and telephone
lines, restrictions (including zoning restrictions), encroachments, protrusions
and other similar encumbrances affecting real property which (i) to the extent
existing with respect to an Unencumbered Eligible Property, do not constitute a
Material Property Event or (ii) to the extent existing with respect to a
Property that is not an Unencumbered Eligible Property, could not reasonably be
expected to have a Material Adverse Effect;

(c)mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than
thirty (30) days or are being contested in good faith and by appropriate actions
or proceedings diligently conducted (which actions or proceedings have the
effect of preventing the

31

--------------------------------------------------------------------------------

 

forfeiture or sale of the property or assets subject to any such Lien), if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;

(d)any interest or right of a lessee of a Property under leases entered into in
the ordinary course of business of the applicable lessor; and

(e)rights of lessors under Eligible Ground Leases.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Plan Assets” means “plan assets” as defined in the Plan Assets Regulation.

“Plan Assets Regulation” means 29 C.F.R. Section 2510.3-101, et seq., as
modified by Section 3(42) of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Restatement Effective Date Compliance Certificate” has the meaning
specified in Section 4.01(a)(ix).

“Property” means any Real Property which is owned or ground leased by the
Borrower or a Subsidiary thereof.

“Prudential Note Purchase Agreement” means that certain Second Amended and
Restated Note Purchase and Guarantee Agreement, dated as of February 21, 2017,
among the Borrower, certain Subsidiaries of the Borrower as Subsidiary
Guarantors, The Prudential Insurance Company of America and certain affiliates
thereof, as Purchasers, as in effect on the Restatement Effective Date after
giving effect to the amendment described in Section 4.01(a)(xi).

“Prudential Note Documents” means, collectively, the Prudential Note Purchase
Agreement and the other Financing Documents (as defined in the Prudential Note
Purchase Agreement).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Affiliate” means one or more banks, finance companies, insurance or
other financial institutions which (a) (i) has (or, in the case of a bank or
other financial institution which is a subsidiary, such bank's or financial
institution's parent has) a rating of its senior unsecured debt obligations of
not less than Baa1 by Moody’s or a comparable rating by a rating

32

--------------------------------------------------------------------------------

 

agency acceptable to Administrative Agent or (ii) has total assets in excess of
one billion dollars ($1,000,000,000) and (b) except with respect to a pension
advisory firm or similar fiduciary, has capital/statutory surplus or
shareholder's equity in excess of $500,000,000.

“Qualified Tenant” means , at any time, a tenant under a Lease of Property that
meets the following criteria:  (a) either such tenant is itself in occupancy of
such Property or, if such Property is occupied by subtenants of such tenant, no
member of the Consolidated Group has reason to believe that the failure of such
subtenants to occupy such Property would reasonably be expected to result in
such tenant defaulting its monetary obligations under the Lease of such Property
to which it is a party as lessee, (b) such tenant is not subject to any
proceedings under Debtor Relief Laws, (c) such tenant is not more than one month
in arrears on its rent payments due under the Lease of such Property to which it
is a party as lessee, and (d) if such tenant has one or more sub-tenants,
neither the Borrower nor any of its Subsidiaries has actual knowledge, without
inquiry or investigation, of any monetary defaults by such sub-tenant(s) under
its sublease with such tenant that would reasonably be expected to result in
such tenant defaulting its monetary obligations under the Lease of such Property
to which it is a party as lessee.

“Rating Agency” means any of S&P, Fitch or Moody’s.

“Ratings-Based Applicable Rate” means, for any day, with respect to any
Eurodollar Rate Loan, Base Rate Loan, Facility Fee and Letter of Credit Fee, as
the case may be, the applicable rate per annum set forth below, based upon the
range into which the Debt Ratings then fall, in accordance with the following
table:

Pricing Level

Debt Rating

Revolving Credit Facility

Term Facility

Eurodollar Rate (and Letters of Credit)

Base Rate

Facility Fee

Eurodollar Rate

Base Rate

Category 1

≥ A- / A3

0.825%

0.000%

0.125%

0.900%

0.000%

Category 2

BBB+ / Baa1

0.875%

0.000%

0.150%

0.950%

0.000%

Category 3

BBB / Baa2

1.000%

0.000%

0.200%

1.100%

0.100%

Category 4

BBB- / Baa3

1.200%

0.200%

0.250%

1.350%

0.350%

Category 5

< BBB- / Baa3 and unrated

1.550%

0.550%

0.300%

1.750%

0.750%

If at any time the Borrower has only two (2) Debt Ratings, and such Debt Ratings
are split, then:  (A) if the difference between such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Ratings-Based
Applicable Rate shall be the rate per annum that would be applicable if the
higher of the Debt Ratings were used; and (B) if the difference between such
Debt Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB-

33

--------------------------------------------------------------------------------

 

by S&P or Fitch), the Ratings-Based Applicable Rate shall be the rate per annum
that would be applicable if the rating that is one higher than the lower of the
applicable Debt Ratings were used.  If at any time the Borrower has three (3)
Debt Ratings, and such Debt Ratings are split, then:  (A) if the difference
between the highest and the lowest such Debt Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Ratings-Based Applicable
Rate shall be the rate per annum that would be applicable if the highest of the
Debt Ratings were used; and (B) if the difference between such Debt Ratings is
two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more,
the Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable if the average of the two (2) highest Debt Ratings were used,
provided that if such average is not a recognized rating category, then the
Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable if the second highest Debt Rating of the three were used.  If the
Borrower has fewer than two Debt Ratings at any time after the occurrence of the
Investment Grade Pricing Effective Date, then the Ratings-Based Applicable Rate
shall be determined based on Pricing Level Category 5.

Initially, the Ratings-Based Applicable Rate shall be determined based upon the
Debt Ratings specified in the certificate delivered pursuant to clause (ii) of
the definition of “Investment Grade Pricing Effective Date.”  Thereafter, each
change in the Ratings-Based Applicable Rate resulting from a publicly announced
change in a Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the Borrower to the
Administrative Agent of notice thereof pursuant to Section 6.03(g) and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Real Property” as to any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recourse Indebtedness” means Indebtedness, other than Indebtedness under the
Loan Documents, that is not Non-Recourse Indebtedness; provided that personal
recourse for Customary Non-Recourse Carve-Outs shall not, by itself, cause such
Indebtedness to be characterized as Recourse Indebtedness.

“Register” has the meaning specified in Section 11.06(c).

“REIT Status” means, with respect to any Person, the qualification of such
Person as a real estate investment trust under the provisions of Sections 856 et
seq. of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, auditors (including internal auditors),
attorneys and representatives of such Person and of such Person’s Affiliates.

34

--------------------------------------------------------------------------------

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
environment, or into, from or through any building, structure or facility.

“Relevant Payment” has the meaning specified in Section 10.10.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower (a) the financial statements required to be delivered to
the Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) and (b)
the Compliance Certificate required to be delivered to the Administrative Agent
pursuant to Section 6.02(a).

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having Total Revolving Credit Exposures representing
more than 50% of the Total Revolving Credit Exposures of all Revolving Credit
Lenders.  The Total Revolving Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Revolving Credit Lenders at any time;
provided that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Revolving Credit Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or the relevant
L/C Issuer, as the case may be, in making such determination.

“Required Lenders” means, as of any date of determination, Lenders having Total
Revolving Credit Exposures and Term Loans representing more than 50% of the sum
of (a) the Total Revolving Credit Exposures of all Lenders and (b) the Term
Facility.  The Total Revolving Credit Exposure and the portion of the Term
Facility held by any Defaulting Lender shall be disregarded in determining
Required Lenders at any time; provided that the amount of any participation in
any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or the
relevant L/C Issuer, as the case may be, in making such determination.

“Required Term Lenders” means, as of any date of determination, Term Lenders
having Term Loans representing more than 50% of the Term Facility.  The portion
of the Term Facility held by any Defaulting Lender shall be disregarded in
determining Required Term Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

35

--------------------------------------------------------------------------------

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Effective Date” means the first date all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 11.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).

“Revolver Usage” means, with respect to any day, the ratio (expressed as a
percentage) of (a) the sum of (i) the Outstanding Amount of Revolving Credit
Loans on such day and (ii) the Outstanding Amount of L/C Obligations on such day
to (b) the Revolving Credit Commitments in effect on such day.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Revolving Credit Commitments for
purposes of determining “Revolver Usage”.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

36

--------------------------------------------------------------------------------

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.  On the
Restatement Effective Date, the Revolving Credit Facility is $250,000,000.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or holds a Revolving Credit Loan at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Lender, substantially in the form of Exhibit
C-1.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“S&P” means S&P Global Ratings, a division of S&P Global, and any successor to
its rating agency business.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means Indebtedness of any Person that is secured by a
Lien on any asset (including without limitation any Equity Interest) owned or
leased by the Borrower, any Subsidiary thereof or any Unconsolidated Affiliate,
as applicable; provided that a negative pledge shall not, in and of itself,
cause any Indebtedness to be considered to be Secured Indebtedness.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Consolidated Group as of that date determined in
accordance with GAAP.

“Significant Subsidiary” means, on any date of determination, each Subsidiary or
group of Subsidiaries of the Borrower (a) whose total assets as of the last day
of the then most recently ended fiscal quarter were equal to or greater than 10%
of the Total Asset Value at such time, or (b) whose gross revenues were equal to
or greater than 10% or more of the consolidated revenues of the Borrower and its
Subsidiaries for the then most recently ended period of four fiscal quarters (it
being understood that all such calculations shall be determined in the aggregate
for all Subsidiaries of the Borrower subject to any of the events specified in
clause (f), (g) or (h) of Section 8.01).

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns or leases a Property and/or cash or Cash Equivalents and other assets of
nominal value incidental to such Person’s ownership of such Property; (b) is
engaged only in the business of owning, developing and/or leasing such Property;
and (c) receives substantially all of its gross revenues

37

--------------------------------------------------------------------------------

 

from such Property.  In addition, if the assets of a Person consist solely of
(i) Equity Interests in one or more other Single Asset Entities and (ii) cash or
Cash Equivalents and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entities, such Person shall also be deemed
to be a Single Asset Entity for purposes of this Agreement (such an entity, a
“Single Asset Holding Company”).

“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower, substantially in the form of Exhibit H.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with

38

--------------------------------------------------------------------------------

 

any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as may be reasonably approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
reasonably approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Swing Line Subfacility” means, at any time, an amount equal to the lesser of
(a) the Swing Line Sublimit at such time and (b) the Revolving Credit Facility
at such time.  The Swing Line Subfacility is part of, and not in addition to,
the Revolving Credit Facility.  On the Restatement Effective Date, the amount of
the Swing Line Subfacility is $10,000,000.

“Swing Line Sublimit” means, as to the Swing Line Lender, its agreement as set
forth in Section 2.04 to make Swing Line Loans in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01, as such amount may be adjusted from time to time
in accordance with this Agreement.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

39

--------------------------------------------------------------------------------

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).

“Term Commitment” means, as to any Term Lender, (a) on the Restatement Effective
Date, its obligation to make Term Loans to the Borrower pursuant to Section
2.01(b) in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Term Commitment” and (b) after the Restatement Effective Date, its
obligation (if any) to make advances to the Borrower pursuant to an Incremental
Term Loan Increase in an aggregate principal amount not to exceed the amount set
forth in the written confirmation provided by such Term Lender to the
Administrative Agent in accordance with Section 2.15(c) or in the New Lender
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable.

“Term Facility” means, at any time, the aggregate amount of Term Loans of all
Term Lenders outstanding at such time.  On the Restatement Effective Date, the
Term Facility is $50,000,000.

“Term Lender” means, at any time, any Lender that holds a Term Loan at such
time.

“Term Loan” has the meaning specified in Section 2.01(b) and, unless otherwise
specified, includes each term loan made in connection with any Incremental Term
Loan Increase.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Lender, substantially in the form of
Exhibit C-2.

“Threshold Amount” means (a) with respect to Recourse Indebtedness of any
Person, $30,000,000, (b) with respect to Non-Recourse Indebtedness of any
Person, $75,000,000 and (c) with respect to the Swap Termination Value owed by
any Person, $30,000,000.

“Total Asset Value” means, on any date of determination, the sum (without
duplication) of (a) the Consolidated Group’s Ownership Share of NOI for the
period of four full fiscal quarters ended on or most recently ended prior to
such date (excluding the Consolidated Group’s Ownership Share of NOI for any
Property not owned or leased for the entirety of such four fiscal quarter
period), and divided by the Cap Rate, (b) the aggregate cash acquisition price
paid to a Person that is not an Affiliate of the Borrower for Properties (other
than unimproved land, or properties that are under construction or otherwise
under development and not yet substantially complete) that were owned, or ground
leased pursuant to an Eligible Ground Lease, as of the last day of the fiscal
quarter ended on or most recently ended prior to such date for a period less
than four full fiscal quarters, plus the amount of capital expenditures actually
spent by the Borrower or a consolidated Subsidiary thereof in connection with
such Properties, (c) Cash and Cash Equivalents, (d) investments in marketable
securities, valued at the lower of GAAP book value or “market” as of the end of
the fiscal quarter ended on or most recently ended prior to such date, (e) the
aggregate GAAP book value of all unimproved land and properties that are under
construction or otherwise under development and not yet substantially complete
owned or leased as of the last day of the fiscal quarter ended on or most
recently ended prior to such date and (f) the aggregate GAAP book value of
mortgage notes receivable as of the last day of the fiscal

40

--------------------------------------------------------------------------------

 

quarter ended on or most recently ended prior to such date.  The Consolidated
Group’s Ownership Share of assets held by Unconsolidated Affiliates (excluding
assets of the type described in clauses (c) and (d) above) will be included in
the calculation of Total Asset Value on a basis consistent with the above
described treatment for Wholly-Owned assets; provided, that notwithstanding the
foregoing, for purposes of calculating Total Asset Value at any time,
Investments in excess of the following limitations on specific classes of
Investments shall be excluded from such calculations, but, for avoidance of
doubt, shall not be a Default or Event of Default:

(i)purchase money mortgages or other financing provided to Persons in connection
with the sale of a Property, in an aggregate amount in excess of ten percent
(10%) of Total Asset Value;

(ii)purchasing, originating and owning loans (excluding loans described in
clause (i) above) secured by mortgages or deeds of trust on one or more Real
Properties that are described in the definition of Permitted Businesses, in an
aggregate amount in excess of fifteen percent (15%) of Total Asset Value;

(iii)Investments in unimproved land in an aggregate amount in excess of ten
percent (10%) of Total Asset Value;

(iv)Investments in marketable securities traded on the New York Stock Exchange
(NYSE), the American Stock Exchange (AMEX) or NASDAQ (National Market System
Issues only) in an aggregate amount in excess of five percent (5%) of the Total
Asset Value;

(v)Investments in Unconsolidated Affiliates (excluding investments described in
clause (iv) above) in an aggregate amount in excess of five percent (5%) of
Total Asset Value;

(vi)Investments in Real Property under development (i.e., a property which is
being developed for which a certificate of occupancy (or other equivalent
thereof issued under applicable local law) has not been issued) in an aggregate
amount in excess of ten percent (10%) of the Total Asset Value;

(vii)Investments in multi-tenant retail businesses in an aggregate amount in
excess of ten percent (10%) of the Total Asset Value; and

(viii)Investments of the types set forth in clauses (i) through (vii) above in
an aggregate amount in excess of thirty percent (30%) of the Total Asset Value.

Determinations of whether an Investment causes one of the above limitations to
be exceeded will be made after giving effect to the subject Investment, and the
value of any Investment will be determined in the manner set forth in clauses
(a) through (f) of this definition.

“Total Outstandings” means, at any time, the then aggregate Outstanding Amount
of all Loans and all L/C Obligations.

41

--------------------------------------------------------------------------------

 

“Total Revolving Credit Exposure” means, as to any Revolving Credit Lender at
any time, the unused Revolving Credit Commitment and Revolving Credit Exposure
of such Lender at such time.

“Total Revolving Credit Outstandings” means, at any time, the then aggregate
Outstanding Amount of all Revolving Credit Loans, all Swing Line Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliate” means, at any date, any Person (x) in which any
member of the Consolidated Group, directly or indirectly, holds an Equity
Interest, which investment is accounted for in the consolidated financial
statements of the Borrower on an equity basis of accounting and (y) whose
financial results are not consolidated with the financial results of the
Borrower under GAAP.

“Unencumbered Asset Value” means, as of any date of determination, the sum of

(a)(i) the aggregate Unencumbered NOI from Unencumbered Eligible Properties
owned, or ground leased pursuant to an Eligible Ground Lease, for the period of
four full fiscal quarters ended on or most recently ended prior to such date,
divided by (ii) the Cap Rate;

(b)the sum of (i) the aggregate cash acquisition price paid to a Person that is
not an Affiliate of the Borrower for all Unencumbered Eligible Properties that
were owned, or ground leased pursuant to an Eligible Ground Lease, as of the
last day of the fiscal quarter ended on or most recently ended prior to such
date for a period less than four full fiscal quarters, plus (ii) an amount equal
to the lesser of (A) the amount of capital expenditures actually spent by the
Borrower or a consolidated Subsidiary thereof in connection with such
Unencumbered Eligible Properties and (B) ten percent (10%) of the aggregate cash
acquisition price paid for such Unencumbered Eligible Properties as referred to
in clause (b)(i) above; and

(c)the CPD Note Amount on such date;

provided, however that (x) not more than fifteen percent (15%) of the
Unencumbered Asset Value at any time may be in respect of Unencumbered Eligible
Properties that are subject to Eligible Ground Leases (rather than Wholly-Owned
in fee simple), with any excess over the foregoing limit being excluded from
Unencumbered Asset Value and (y) not more than fifteen percent (15%) of the
Unencumbered Asset Value at any time may be in respect of Unencumbered Eligible
Properties that are not an operating gasoline station, a convenience store

42

--------------------------------------------------------------------------------

 

or another Permitted Business operating adjacent to or in connection with an
operating gasoline station or convenience store owned or ground leased by the
Consolidated Group.

“Unencumbered Eligible Property” has the meaning specified in the definition of
“Unencumbered Property Criteria”.

“Unencumbered Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Unencumbered NOI for all Unencumbered Eligible
Properties for such fiscal quarter to (b) Unsecured Interest Expense for such
fiscal quarter.

“Unencumbered NOI” means, as for any period, the aggregate NOI that is
attributable to all Unencumbered Eligible Properties owned, or ground leased
pursuant to an Eligible Ground Lease, during such period; provided, that not
more than 30% of the aggregate Unencumbered NOI for all Unencumbered Eligible
Properties at any time may come from any single tenant (together with its
Affiliates), with any excess over the foregoing limit being excluded from such
aggregate Unencumbered NOI.

“Unencumbered Property Criteria” in order for any Property to be included as an
Unencumbered Eligible Property it must be designated as such by the Borrower and
must meet and continue to satisfy each of the following criteria (each such
property that is so designated and meets such criteria being referred to as an
“Unencumbered Eligible Property”):

(a)the Property is operated as a Permitted Business;

(b)the Property is Wholly-Owned in fee simple directly by, or is ground leased
pursuant to an Eligible Ground Lease directly to, the Borrower or a Guarantor;

(c)each Unencumbered Property Subsidiary with respect to the Property must be a
Wholly-Owned Subsidiary of the Borrower and be a Guarantor;

(d)each Unencumbered Property Subsidiary with respect to the Property must be
organized in a state within the United States of America or in the District of
Columbia, and the Property itself must be located in a state within the United
States of America or in the District of Columbia;

(e)the Equity Interests of each Unencumbered Property Subsidiary with respect to
such Property are not subject to any Liens (including, without limitation, any
restriction contained in the organizational documents of any such Subsidiary
that limits the ability to create a Lien thereon as security for indebtedness)
other than Permitted Equity Encumbrances;

(f)the Property is not subject to any ground lease (other than an Eligible
Ground Lease), Lien or any restriction on the ability of the Borrower and each
Unencumbered Property Subsidiary with respect to such Property to transfer or
encumber such property or income therefrom or proceeds thereof (other than
Permitted Property Encumbrances);

43

--------------------------------------------------------------------------------

 

(g)the Property does not have any title, survey, environmental, structural,
architectural or other defects that would interfere with the use of such
Property for its intended purpose in any material respect and shall not be
subject to any condemnation or similar proceeding;

(h)no Unencumbered Property Subsidiary with respect to such Property shall be
subject to any proceedings under any Debtor Relief Law;

(i)no Unencumbered Property Subsidiary with respect to such Property shall incur
or otherwise be liable for any Indebtedness (other than (x) Indebtedness under
the Loan Documents, (y) Unsecured Indebtedness (whether as a borrower, guarantor
or other obligor) and (z) in the case of an Unencumbered Property Subsidiary
that indirectly owns all or any portion of an Unencumbered Eligible Property (an
“Indirect Owner”), unsecured guaranties of Non-Recourse Indebtedness of a
Subsidiary thereof for which recourse to such Indirect Owner is contractually
limited to liability for Customary Non-Recourse Carve-Outs); and

(j)the business(es) operated at such Property would not, in the reasonable
judgment of the Administrative Agent, reasonably be expected to cause
Administrative Agent or any Lender to violate any applicable law or regulation.

“Unencumbered Property Subsidiary” means each Subsidiary of the Borrower that
owns, or ground leases, directly or indirectly, all or a portion of any
Unencumbered Eligible Property.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash and Cash Equivalents” means on any date, the sum of: (a) the
aggregate amount of unrestricted cash then held by the Borrower or any of its
Subsidiaries (as set forth on the Borrower’s balance sheet for the then most
recently ended fiscal quarter), plus (b) the aggregate amount of unrestricted
Cash Equivalents (valued at fair market value) then held by the Borrower or any
of its Subsidiaries.  As used in this definition, “Unrestricted” means, with
respect to any asset, the circumstance that such asset is not subject to any
Liens or claims of any kind in favor of any Person.

“Unsecured Debt Facility” means Unsecured Indebtedness of any Person that is of
a type described in clause (a), (b) or (c) of the definition of “Indebtedness”
or is a Guarantee of any such Unsecured Indebtedness.  For the avoidance of
doubt, with respect to any Unsecured Debt Facility of the type described in
clause (c) of the definition of “Indebtedness”, Unsecured Debt Facility shall
not include any underlying Secured Indebtedness that is the subject of such Swap
Contract or any documentation with respect to any such underlying Secured
Indebtedness that is the subject of such Swap Contract.

“Unsecured Indebtedness” means Indebtedness of any Person that is not Secured
Indebtedness.

44

--------------------------------------------------------------------------------

 

“Unsecured Interest Expense” means, for any period, the portion of Consolidated
Interest Expense for such period attributable to Unsecured Indebtedness equal to
the greater of (a) the actual interest expense incurred in respect thereof
during such period and (b) an imputed interest expense amount determined on the
basis of an assumed per annum interest rate applicable to such Unsecured
Indebtedness at all times during such period equal to six percent (6.0%).

“Unused Fee” has the meaning specified in Section 2.09(a).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wholly-Owned” means with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly or indirectly by,
such Person.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled, directly
or indirectly, by such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Other Interpretive Provisions

.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, amendments and restatements,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits

45

--------------------------------------------------------------------------------

 

and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Accounting Terms

.  

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of any member of the
Consolidated Group shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall

46

--------------------------------------------------------------------------------

 

enter into a mutually acceptable amendment addressing such changes, as provided
for above.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

Rounding

.  Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

Times of Day; Rates

.  Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).  The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto or
to “LIBOR.”

Letter of Credit Amounts

.  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the aggregate amount available to be drawn under such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

Article II.  THE COMMITMENTS AND CREDIT EXTENSIONS

Committed Loans

.  

(a)Revolving Credit Borrowings.  Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(a), prepay under

47

--------------------------------------------------------------------------------

 

Section 2.05, and reborrow under this Section 2.01(a).  Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b)The Term Borrowing.  On the Restatement Effective Date, (i) each Term Lender
is severally holding a single term loan made to the Borrower pursuant to the
Existing Credit Agreement (each an “Existing Term Loan”) and, (ii) subject to
the terms and conditions set forth herein, each Term Lender with a Term
Commitment as of the Restatement Effective Date greater than its Existing Term
Loan, severally agrees to make a single loan to the Borrower in an aggregate
amount, together with such Term Lender’s Existing Term Loan, not to exceed such
Term Lender’s Term Commitment; provided that after giving effect to any such
Borrowing and the application of the proceeds thereof to repay a portion of the
Existing Term Loan of each Term Lender with an Existing Term Loan in excess of
its Term Commitment as of the Restatement Effective Date in an amount equal to
such excess, (x) the aggregate Outstanding Amount of all Term Loans shall not
exceed the Term Facility and (y) the Outstanding Amount of all Term Loans made
by a Term Lender shall not exceed such Term Lender’s Term Commitment.  Each such
term loan (including each Existing Term Loan) shall constitute a term loan under
this Agreement (each, a “Term Loan”).  Any Term Loan repaid or prepaid may not
be reborrowed.  Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

Borrowings, Conversions and Continuations of Committed Loans

.  

(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice.  Each such Committed Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all of the Appropriate Lenders, and if such requested
Interest Period has not been consented to by all the Appropriate Lenders, then
the related Committed Loan Notice shall be deemed to be canceled and of no
further effect.  Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in

48

--------------------------------------------------------------------------------

 

a minimum principal amount of $2,500,000.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Committed
Loans shall be in a minimum principal amount of $500,000.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto.  If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each
Appropriate Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Term Borrowing or
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

49

--------------------------------------------------------------------------------

 

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.

(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Committed Loans.

(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

Letters of Credit

.  

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Restatement Effective Date until the Letter of Credit Issuance
Expiration Date, to issue Letters of Credit for the account of the Borrower or
any of its Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit issued by it; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or any of its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility at such time, (y) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Subfacility.  Each request by the Borrower for the
issuance, amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued by the applicable L/C Issuer pursuant hereto, and from and
after the Restatement Effective Date shall be subject to and governed by the
terms and conditions hereof.

(ii)No L/C Issuer shall issue any Letter of Credit if, subject to
Section 2.03(b)(iii), the expiry date of the requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Administrative

50

--------------------------------------------------------------------------------

 

Agent and such L/C Issuer have approved such expiry date; provided that in no
event will any Letter of Credit have an expiry date that is later than the first
anniversary of the Maturity Date for the Revolving Credit Facility subject to
the requirements of Section 2.03(b)(vi).

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which such L/C Issuer in good faith deems material to it;

(B)the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D)the Letter of Credit is to be denominated in a currency other than Dollars;
or

(E)any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

(F)after giving effect to any L/C Credit Extension with respect to such Letter
of Credit, the L/C Obligations with respect to all Letters of Credit issued by
such L/C Issuer would exceed such L/C Issuer’s Letter of Credit Sublimit;
provided that, subject to the limitations set forth in the proviso to the first
sentence of Section 2.03(a)(i), any L/C Issuer in its sole discretion may issue
Letters of Credit in excess of its Letter of Credit Sublimit.

51

--------------------------------------------------------------------------------

 

(iv)No L/C Issuer shall amend or extend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)No L/C Issuer shall be under any obligation to amend or extend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi)Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, by a
single L/C Issuer selected by the Borrower, upon the request of the Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer.  Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable L/C Issuer may require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require.  Additionally, the Borrower shall furnish to the applicable L/C
Issuer and the Administrative

52

--------------------------------------------------------------------------------

 

Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such L/C
Issuer or the Administrative Agent may require.

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless an L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or applicable
Subsidiary thereof or enter into the applicable amendment, as the case may be,
in each case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Revolving Credit Percentage times the amount of such Letter of
Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
an L/C Issuer, the Borrower shall not be required to make a specific request to
such L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the first anniversary of the
Maturity Date for the Revolving Credit Facility; provided, however, that no L/C
Issuer shall permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

53

--------------------------------------------------------------------------------

 

(iv)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”).  Unless otherwise directed by an L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer to permit
such reinstatement.  Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits an L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), such L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such reinstatement
or (B) from the Administrative Agent, any Revolving Credit Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied (treating such reinstatement as an L/C Credit Extension
for purposes of this clause) and, in each case, directing such L/C Issuer not to
permit such reinstatement.

(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(vi)If the expiry date of any Letter of Credit would occur after the Maturity
Date for the Revolving Credit Facility, the Borrower hereby agrees that it will
at least thirty (30) days prior to such Maturity Date (or, in the case of a
Letter of Credit issued or extended on or after thirty (30) days prior to the
Maturity Date for the Revolving Credit Facility, on the date of such issuance or
extension, as applicable) Cash Collateralize such Letter of Credit in an amount
equal to 101% of the L/C Obligations arising or expected to arise in connection
with such Letter of Credit.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof (such notification provided by L/C
Issuer to Borrower and Administrative Agent being referred to herein as an “L/C
Draw Notice”).  If an L/C Draw Notice with respect to a Letter of Credit is
received by the Borrower (x) on or prior to 11:00 a.m. on the date of any
payment by an L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), then, not later than 1:00 p.m. on the Honor Date, the Borrower shall
reimburse such L/C Issuer through the Administrative Agent (whether through
payment by the Borrower and/or through a Revolving Credit Loan or

54

--------------------------------------------------------------------------------

 

L/C Borrowing made in accordance with Section 2.03(c)(ii) or (iii)) in an amount
equal to the amount of such drawing or (y) after 11:00 a.m. on the Honor Date,
then, not later than 11:00 a.m. on the first Business Day following the Honor
Date, the Borrower shall reimburse such L/C Issuer through the Administrative
Agent (whether through payment by the Borrower and/or through a Revolving Credit
Loan or L/C Borrowing made in accordance with Section 2.03(c)(ii) or (iii)) in
an amount equal to the amount of such drawing (such date on which the Borrower,
pursuant to clauses (x) and (y) of this sentence, is required to reimburse an
L/C Issuer for a drawing under a Letter of Credit is referred to herein as the
“L/C Reimbursement Date”); provided that if the L/C Reimbursement Date for a
drawing under a Letter of Credit is the Business Day following the Honor Date
pursuant to clause (y) of this sentence, the Unreimbursed Amount shall accrue
interest from and including the Honor Date until such time as the applicable L/C
Issuer is reimbursed in full therefor (whether through payment by the Borrower
and/or through a Revolving Credit Loan or L/C Borrowing made in accordance with
Section 2.03(c)(ii) or (iii)) at a rate equal to (A) for the period from and
including the Honor Date to but excluding the first Business Day to occur
thereafter, the rate of interest then applicable to a Base Rate Committed Loan
and (B) thereafter, at the Default Rate applicable to a Base Rate Committed
Loan.  Interest accruing on the Unreimbursed Amount pursuant to the proviso to
the immediately preceding sentence shall be payable by the Borrower upon demand
to the Administrative Agent, solely for the account of the applicable L/C
Issuer.  If the Borrower fails to so reimburse the applicable L/C Issuer for the
full amount of the unreimbursed drawing (the “Unreimbursed Amount”) in
accordance with the preceding sentence on the applicable L/C Reimbursement Date,
the Administrative Agent shall promptly notify each Revolving Credit Lender that
a payment was made on the Letter of Credit, the Honor Date, the L/C
Reimbursement Date (if different from the Honor Date), the Unreimbursed Amount
thereof, and the amount of such Lender’s Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the L/C
Reimbursement Date or, if the L/C Reimbursement Date is the Honor Date, the
Business Day following the L/C Reimbursement Date, in an amount equal to the
Unreimbursed Amount, without regard to the minimum specified in Section 2.02 for
the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice), and
no Default or Event of Default shall be deemed to have occurred as a result of
such failure to so reimburse upon the funding of such Revolving Credit Borrowing
by the Revolving Credit Lenders and remittance thereof to the applicable L/C
Issuer together with any interest payable on the Unreimbursed Amount in
accordance with the proviso to the second sentence of this Section 2.03(c)(i)
(which interest shall be included in the amount of such Revolving Credit
Borrowing unless the inclusion of such interest would result in such Revolving
Credit Borrowing failing to comply with the proviso to the first sentence of
Section 2.01(a)).  Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

55

--------------------------------------------------------------------------------

 

(ii)Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of an L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse an L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time

56

--------------------------------------------------------------------------------

 

specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the applicable L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing to such L/C Issuer under this clause (vi) shall be conclusive
absent manifest error.

(d)Repayment of Participations.  

(i)At any time after an L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing and each Revolving Credit Loan made pursuant to Section
2.03(c) shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

57

--------------------------------------------------------------------------------

 

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer,
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Borrower or its
Subsidiaries or any waiver by the applicable L/C Issuer which does not in fact
materially prejudice the Borrower or its Subsidiaries;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

(vii)any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by the applicable L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any of
their Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to

58

--------------------------------------------------------------------------------

 

obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the L/C Issuers, any Lender,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Credit Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuers, any Lender, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and an L/C
Issuer may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence. In furtherance and not in limitation of the
foregoing, an L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  An L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)Applicability of ISP and UCP; Limitation of Liability.  Unless otherwise
expressly agreed by an L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP or UCP shall apply to each Letter of
Credit.  Notwithstanding the foregoing, no L/C Issuer shall be responsible to
the Borrower for, and no L/C Issuer’s rights or remedies against the Borrower
shall be impaired by, any action or inaction of such L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the applicable L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services

59

--------------------------------------------------------------------------------

 

Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance, subject to
adjustment as provided in Section 2.17, with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiry date of such
Letter of Credit and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, (i) while any Event of Default arising under
Section 8.01(a)(i) or Section 8.01(f) exists, all Letter of Credit Fees shall
accrue at the Default Rate, and (ii) upon the request of the Required Revolving
Credit Lenders while any Event of Default exists (other than as set forth in
clause (i)), all Letter of Credit Fees shall accrue at the Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer, at the rate per annum specified in the Fee Letter, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the expiry date of such Letter of
Credit and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  In addition, the
Borrower shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the

60

--------------------------------------------------------------------------------

 

account of, a Subsidiary, the Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any of its Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(l)L/C Issuer Reports to Administrative Agent.  Unless otherwise agreed by the
Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent with written reports from time to time, as follows:

(i)reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, a written report that includes the date
of such issuance, amendment, renewal, increase or extension and the stated
amount and currency of the applicable Letters of Credit after giving effect to
such issuance, amendment, renewal or extension (and whether the amounts thereof
shall have changed);

(ii)on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, a written report that includes the date and amount of such
payment;

(iii)on any Business Day on which the Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, a written report that includes the date of such failure and the amount
of such payment;

(iv)on any other Business Day, a written report that includes such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer; and

(v)(x) on the last Business Day of each calendar month and (y) on each date that
(1) an L/C Credit Extension occurs or (2) there is any expiration, cancellation
and/or disbursement, in each case, with respect to any Letter of Credit issued
by such L/C Issuer, a written report that includes the information for every
outstanding Letter of Credit issued by such L/C Issuer.

Swing Line Loans

.

(a)The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of its Swing Line Sublimit and, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Revolving Credit Lender acting as Swing
Line Lender, not to exceed the amount of such Lender’s Revolving Credit
Commitment; provided, that

61

--------------------------------------------------------------------------------

 

(x) after giving effect to any Swing Line Loan, (i) the aggregate Outstanding
Amount of all Swing Line Loans shall not exceed the Swing Line Subfacility, (ii)
the Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility and (iii) the Revolving Credit Exposure of any Revolving Credit Lender
shall not exceed such Lender’s Revolving Credit Commitment, (y) the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) the Swing Line Lender shall not be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone, or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting on the books of the Swing Line Lender or wire transferring to, as
applicable, the account of the Borrower specified in such Swing Line Loan Notice
in immediately available funds.

62

--------------------------------------------------------------------------------

 

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Revolving Credit Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Revolving Credit Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice (or on the immediately following Business Day if such notice is
received by the Revolving Credit Lenders after 11:00 a.m. on the specified
funding date), whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Revolving Credit Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving

63

--------------------------------------------------------------------------------

 

Credit Loan included in the relevant Revolving Credit Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d)Repayment of Participations.  

(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan or made a Revolving Credit Loan pursuant to
Section 2.04(c), if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Revolving Credit
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

64

--------------------------------------------------------------------------------

 

(f)Payments Directly to Swing Line Lender.  The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Prepayments

.

(a)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be in a form reasonably
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a minimum
principal amount of $2,500,000; and (iii) any prepayment of Base Rate Loans
shall be in a minimum principal amount of $500,000 or, in each case, if less,
the entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment, the Facility and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.17,
each such prepayment shall be paid to the Appropriate Lenders in accordance with
their respective Applicable Percentages in respect of the relevant Facility.

(b)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c)If for any reason the Total Revolving Credit Outstandings exceed the
Revolving Credit Facility, the Borrower shall immediately prepay Loans
(including Swing Line Loans and L/C Borrowings) and/or Cash Collateralize the
L/C Obligations (other than the L/C Borrowings) in an aggregate amount equal to
such excess.  Each prepayment pursuant to the foregoing sentence shall be
applied, first, ratably to the outstanding L/C Borrowings and Swing Line Loans
until paid in full, second, ratably to the outstanding Revolving Credit Loans
(without any reduction of the Revolving Credit Facility) until paid in full, and
third, to Cash Collateralize the L/C Obligations in full.  

65

--------------------------------------------------------------------------------

 

Upon a drawing under any Letter of Credit that has been Cash Collateralized, the
funds held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuers or the Revolving Credit Lenders, as applicable.

Termination or Reduction of Commitments

.  

(a)Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Subfacility or the
Swing Line Subfacility or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Subfacility or the Swing Line Subfacility;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction of the Revolving Credit Facility
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof, and (iii) the Borrower shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (B) the Letter of Credit Subfacility
if, after giving effect thereto, the Outstanding Amount of L/C Obligations would
exceed the Letter of Credit Subfacility or (C) the Swing Line Subfacility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line
Subfacility.  The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Revolving Credit Facility, the
Letter of Credit Subfacility or the Swing Line Subfacility.  Any reduction of
the Revolving Credit Facility shall be applied to the Revolving Credit
Commitment of each Revolving Credit Lender according to its Applicable Revolving
Credit Percentage, and upon any resulting reduction of the Letter of Credit
Subfacility, the Letter of Credit Sublimit of each L/C Issuer shall be reduced
on a pro rata basis.  All fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.  Following any such termination or reduction, the
Administrative Agent may in its discretion replace the existing Schedule 2.01
with an amended and restated schedule that reflects all such terminations and
reductions.

(b)Mandatory.  Unless previously terminated, the Revolving Credit Facility shall
be reduced to zero automatically and permanently on the last day of the
Availability Period.

Repayment of Loans

.

(a)The Borrower shall repay to the Revolving Credit Lenders on the Maturity Date
for the Revolving Credit Facility the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.

(b)The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
the date five (5) Business Days after such Loan is made and (ii) the Maturity
Date for the Revolving Credit Facility.

66

--------------------------------------------------------------------------------

 

(c)The Borrower shall repay to the Term Lenders on the Maturity Date for the
Term Facility the aggregate principal amount of Term Loans outstanding on such
date.

Interest

.

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility; (ii)
each Base Rate Committed Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

(b)While any Event of Default arising under Section 8.01(a)(i) or
Section 8.01(f) exists, the Borrower shall pay interest on the principal amount
of all outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(i)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clause (b)(i) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  

(ii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

Fees

.  In addition to certain fees described in subsections (h) and (i) of
Section 2.03 and in Sections 2.14(b)(iii) and 2.15(c)(iii):

(a)Unused Fee.  At all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, the
Borrower shall pay to the Administrative Agent, for the account of each
Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage, (i) prior to the Investment Grade Pricing Effective Date, an unused
line fee (the “Unused Fee”) equal to the Applicable Fee Rate times the actual
daily amount by which the Revolving Credit Facility exceeds the sum of (x) the
Outstanding Amount of Revolving Credit Loans and (y) the Outstanding Amount of
L/C Obligations, subject to adjustment as

67

--------------------------------------------------------------------------------

 

provided in Section 2.17 and (ii) at all times on and after the Investment Grade
Pricing Effective Date, a facility fee (the “Facility Fee”) equal to the
Ratings-Based Applicable Rate times the actual daily amount of the Revolving
Credit Facility (or, if the Revolving Credit Facility has terminated, on the
Total Revolving Credit Outstandings), regardless of usage, subject to adjustment
as provided in Section 2.17.  For the avoidance of doubt, the Outstanding Amount
of Swing Line Loans shall not be counted towards or considered usage of the
Revolving Credit Facility for purposes of determining the Unused Fee.  Accrued
Unused Fees pursuant to clause (i) above and accrued Facility Fees pursuant to
clause (ii) above shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Restatement Effective Date, and on the last
day of the Availability Period.  The Unused Fee and Facility Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate or the Ratings-Based Applicable Rate, as applicable, during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate or the Ratings-Based Applicable Rate, as the case may be,
separately for each period during such quarter that such Applicable Fee Rate or
Ratings-Based Applicable Rate was in effect.

(b)Other Fees.   The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which such Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which such Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the ratio of
Consolidated Total Indebtedness to Total Asset Value as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the ratio of Consolidated Total Indebtedness to Total Asset Value would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the applicable L/C Issuer, as the case may be, within
three (3) Business Days after demand by the

68

--------------------------------------------------------------------------------

 

Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Loan Party under any Debtor Relief Law,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under any other provision of this Agreement, including without limitation,
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII.  The Borrower’s
obligations under this paragraph shall survive the termination of the Term
Facility and the Revolving Credit Facility and the repayment of all Obligations.

Evidence of Debt

.  

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in Section 2.11(a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

Payments Generally; Administrative Agent’s Clawback

.

(a)General.  Except as otherwise expressly provided in Section 3.01, all
payments to be made by any Loan Party shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by any Loan
Party hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The

69

--------------------------------------------------------------------------------

 

Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) in respect of the
relevant Facility of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by any Loan Party shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans under the applicable Facility.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative
Agent.  

(i)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the

70

--------------------------------------------------------------------------------

 

Appropriate Lenders or the applicable L/C Issuer, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Appropriate Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the applicable L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Sharing of Payments by Lenders

.  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with

71

--------------------------------------------------------------------------------

 

the aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Extension of Maturity Date in Respect of Revolving Credit Facility

.  

(a)Request for Extension.  The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) not earlier than 90
days and not later than 30 days prior to the Initial Maturity Date, request that
the Revolving Credit Lenders extend the Maturity Date for the Revolving Credit
Facility for an additional twelve (12) months from the Initial Maturity
Date.  The Administrative Agent shall distribute any such Extension Notice to
the Revolving Credit Lenders promptly following its receipt thereof.

(b)Conditions Precedent to Effectiveness of Maturity Date Extension.  As
conditions precedent to the effectiveness of such extension of the Maturity Date
for the Revolving Credit Facility, each of the following requirements shall be
satisfied (the first date on which such conditions precedent are satisfied, the
“Extension Effective Date”):

(i)The Administrative Agent shall have received an Extension Notice within the
period required under Section 2.14(a) above;

(ii)On the date of such Extension Notice and both immediately before and
immediately after giving effect to such extension of the Maturity Date for the
Revolving Credit Facility, no Default shall have occurred and be continuing;

72

--------------------------------------------------------------------------------

 

(iii)The Borrower shall have paid to the Administrative Agent, for the pro rata
benefit of the Revolving Credit Lenders based on their Applicable Revolving
Credit Percentages as in effect on the Extension Effective Date, an extension
fee in an amount equal to 0.15% of the Revolving Credit Facility in effect on
the Extension Effective Date, it being agreed that such fee shall be fully
earned when paid and shall not be refundable for any reason;

(iv)The Administrative Agent shall have received a certificate of each Loan
Party dated as of the Extension Effective Date signed by a Responsible Officer
of such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such extension or (y) certifying that, as
of the Extension Effective Date, the resolutions delivered to the Administrative
Agent and the Lenders on the Restatement Effective Date (which resolutions
include approval for an extension of the Maturity Date with respect to the
Revolving Credit Facility for an additional twelve (12) months from the Initial
Maturity Date) are and remain in full force and effect and have not been
modified, rescinded or superseded since the date of adoption; and

(v)The Administrative Agent shall have received a certificate of the Borrower
signed by a Responsible Officer of the Borrower certifying that (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date of
the Extension Notice and, both before and after giving effect to such extension,
on and as of the Extension Effective Date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date or period,
in which case they are true and correct in all material respects as of such
earlier date or for such earlier period, as applicable, (y) that any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date (but subject to the foregoing clause
(x)) after giving effect to such qualification and (z) that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01,
and (B) no Default exists.

Any such extension of the Maturity Date shall become effective on the Extension
Effective Date.

(c)Conflicting Provisions.  This Section shall supersede any provisions in
Section 11.01 to the contrary.

Increase in Facilities

.  

(a)Request for Increase.  Provided there exists no Default, upon written notice
to the Administrative Agent, the Borrower, may from time to time, request an
increase in the aggregate principal amount of the Facilities to an amount not
exceeding $600,000,000 in the aggregate after giving effect to such increase by
requesting an increase in the Revolving Credit Facility (each such increase, an
“Incremental Revolving Increase”) or an increase in the Term Facility (each such
increase, an “Incremental Term Loan Increase”; each Incremental Revolving
Increase, and

73

--------------------------------------------------------------------------------

 

Incremental Term Loan Increase are collectively referred to as “Incremental
Facilities”); provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, or such lesser amount agreed to by the Borrower
and the Administrative Agent and (ii) all Incremental Revolving Increases and
Incremental Term Loan Increases shall be on the same terms as the Facility being
increased.  In such written notice, the Borrower shall specify (if then known)
the identity of each Lender and each Eligible Assignee that it proposes to
approach to provide all or a portion of such increase (subject in each case to
any requisite consents required under Section 11.06); provided, however, that
(x) no existing Lender shall be required to participate in any such increase and
the Borrower shall not be required to offer to any existing Lender the
opportunity to participate in any such increase and (y) any Eligible Assignee
providing any portion of such increase that is not an existing Lender shall
become a Lender pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (a “New Lender Joinder
Agreement”).  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
applicable Lender approached to provide all or a portion of an increase is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the applicable Lenders). Each
Lender approached to provide all or a portion of an increase shall notify the
Administrative Agent within such time period whether or not it agrees to
participate in the requested Incremental Facility.  Any Lender not responding
within such time period shall be deemed to have declined to participate.

(b)Effective Date and Allocations.  If any Facility is to be increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the final allocation of such increase among the Lenders (including for
this purpose any Eligible Assignees that provide a portion of such increase) and
such increase shall become effective on the first date all of the conditions
precedent in Section 2.15(c) are satisfied or waived in accordance with Section
11.01 (such date, an “Increase Effective Date”).  The Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date.

(c)  Conditions to Effectiveness of Incremental Facilities.  As conditions
precedent to each Incremental Facility, (i) no Default shall have occurred or be
continuing and on or prior to the applicable Increase Effective Date, (ii) the
Administrative Agent shall have received a certificate of each Loan Party dated
as of such Increase Effective Date signed by a Responsible Officer of such Loan
Party (x) (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or (2) certifying that, as of
such Increase Effective Date, the resolutions delivered to the Administrative
Agent and the Lenders on the Restatement Effective Date (which resolutions
include approval to increase the aggregate principal amount of the Facilities to
an amount at least equal to $600,000,000) are and remain in full force and
effect and have not been modified, rescinded or superseded since the date of
adoption, and (y) in the case of the Borrower, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of

74

--------------------------------------------------------------------------------

 

the Increase Effective Date, except (1) to the extent that such representations
and warranties specifically refer to an earlier date or period, in which case
they are true and correct in all material respects as of such earlier date or
for such earlier period, as applicable, (2) that any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date (but subject to the foregoing clause (1)) after giving effect to such
qualification and (3) that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists, (iii) the Administrative Agent shall have received (x) a New Lender
Joinder Agreement duly executed by the Borrower and each Eligible Assignee that
is becoming a Lender in connection with such increase, which New Lender Joinder
Agreement shall be acknowledged and consented to in writing by the
Administrative Agent, and in the case of an Incremental Revolving Increase, the
Swing Line Lender and the L/C Issuers and (y) written confirmation from each
existing Lender, if any, participating in such increase of the amount by which
its Revolving Credit Commitment will be increased, which confirmation has been
acknowledged and consented to in writing by the Swing Line Lender and the L/C
Issuers, and/or the amount of its Term Commitment, (iv) if requested by the
Administrative Agent or any new Lender or Lender participating in the
Incremental Facility, the Administrative Agent shall have received a favorable
opinion of counsel (which counsel shall be reasonably acceptable to
Administrative Agent), addressed to Administrative Agent and each Lender, as to
such customary matters concerning the increase in the aggregate amount of the
Facilities as the Administrative Agent may reasonably request, (v) if requested
by any new Lender joining on the Increase Effective Date, the Administrative
Agent shall have received a Note executed by the Borrower in favor of such new
Lender, (vi) in the case of an Incremental Term Loan Increase, the
Administrative Agent shall have received a written notice setting forth the Type
of Term Loans being requested not later than 11:00 a.m. (x) three Business Days
prior to the Increase Effective Date (if the Term Loans requested are Eurodollar
Rate Loans), and (y) on the Increase Effective Date (if the Term Loans requested
are Base Rate Loans); (vii) in the case of an Incremental Term Loan Increase,
all of the conditions set forth in Section 4.02 shall be satisfied with respect
to the funding of such Term Loans and (viii) the Borrower shall have paid any
fees required to be paid (x) to the Administrative Agent, for its own account
and for the benefit of the Lenders participating in the increase as are agreed
mutually at the time, and (y) pursuant to the Fee Letter in connection
therewith.

(d)Settlement Procedures.  On each Increase Effective Date, promptly following
fulfillment of the conditions set forth in clause (c) of this Section 2.15, the
Administrative Agent shall notify the Lenders of the occurrence and amount of
the Incremental Facility effected on such Increase Effective Date and, in the
case of an Incremental Revolving Increase, the amount of the Revolving Credit
Commitments and the Applicable Revolving Credit Percentage of each Revolving
Credit Lender as a result thereof, and in the case of an Incremental Term Loan
Increase, the allocated portion and applicable percentage of each Lender
participating in such Incremental Term Loan Increase and each such Lender
participating in such Incremental Term Loan

75

--------------------------------------------------------------------------------

 

Increase shall make the amount of its Term Loan available in accordance with and
at the time required by Section 2.02.  In the event that an Incremental
Revolving Increase results in any change to the Applicable Revolving Credit
Percentage of any Revolving Credit Lender, then on the Increase Effective Date,
as applicable, (i) the participation interests of the Revolving Credit Lenders
in any outstanding Letters of Credit and Swing Line Loans shall be automatically
reallocated among the Revolving Credit Lenders in accordance with their
respective Applicable Revolving Credit Percentages after giving effect to such
increase, (ii) any new Revolving Credit Lender, and any existing Revolving
Credit Lender whose Revolving Credit Commitment has increased, shall pay to the
Administrative Agent such amounts as are necessary to fund its new or increased
share of all Revolving Credit Loans, (iii) the Administrative Agent will use the
proceeds thereof to pay to all existing Revolving Credit Lenders whose
Applicable Revolving Credit Percentage is decreasing such amounts as are
necessary so that each Revolving Credit Lender’s share of all Revolving Credit
Loans, will be equal to its adjusted Applicable Revolving Credit Percentage, and
(iv) if the Increase Effective Date occurs on a date other than the last day of
an Interest Period applicable to any outstanding Revolving Credit Loan that is a
Eurodollar Rate Loan, then the Borrower shall pay any amounts required pursuant
to Section 3.05 on account of the payments made pursuant to clause (iii) of this
sentence.

(e)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

Cash Collateral

.  

(a)Certain Credit Support Events.  If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Issuance Expiration Date,
any L/C Obligation for any reason remains outstanding (unless such L/C
Obligation is already secured by Cash Collateral in an amount at least equal to
the Minimum Collateral Amount), (iii) the Borrower shall be required to provide
Cash Collateral pursuant to Section 8.02(c), or (iv) there shall exist a
Defaulting Lender, the Borrower shall immediately (in the case of clause (iii)
above) or within one Business Day (in all other cases) following any request by
the Administrative Agent or the applicable L/C Issuer, provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (iv) above, after
giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).  

(b)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative

76

--------------------------------------------------------------------------------

 

Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the L/C Issuers as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03,  2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied promptly to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuers or the Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

Defaulting Lenders

.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Term Lenders”, “Required Revolving Credit Lenders” and Section 11.01.

77

--------------------------------------------------------------------------------

 

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available or received
by the Administrative Agent from a Defaulting Lender pursuant to Section 11.08)
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any L/C Issuer or the Swing Line Lender hereunder; third, to Cash Collateralize
the L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.16; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Credit Loans under this
Agreement and (y)  Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, any L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, such L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
or L/C Borrowings were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Obligations
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Obligations owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to Section
2.17(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.  

(iii)Certain Fees.

(A)Such Defaulting Lender (x) shall not be entitled to receive any Unused Fee
payable under Section 2.09(a) for any period during which such Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any

78

--------------------------------------------------------------------------------

 

such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be entitled to receive Facility Fees payable
under Sections 2.09(a) for any period during which such Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the outstanding principal
amount of the Committed Loans funded by it, and (2) its Applicable Revolving
Credit Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16.  

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which such Lender is a Defaulting Lender only to the extent
allocable to its Applicable Revolving Credit Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.16.  

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuers the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender (determined on a ratable
basis), and (z) not be required to pay the remaining amount of any such fee.

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders that are
Revolving Credit Lenders in accordance with their respective Applicable
Revolving Credit Percentages (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment.  Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, and, with
respect to any Defaulting Lender that is a Revolving Credit Lender, the Swing

79

--------------------------------------------------------------------------------

 

Line Lender and the L/C Issuers, agree in writing that a Lender shall no longer
be deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Committed Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Article III.  TAXES, YIELD PROTECTION AND ILLEGALITY

Taxes

.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or a Loan
Party, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

80

--------------------------------------------------------------------------------

 

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Payment of Other Taxes by the Loan Parties.  Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Tax Indemnifications.   Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or an
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an L/C Issuer, shall be
conclusive absent manifest error.

(i)Each Lender and L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest

81

--------------------------------------------------------------------------------

 

error.  Each Lender and L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  

(d)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as applicable,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Administrative Agent or the Borrower, as the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such

82

--------------------------------------------------------------------------------

 

Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BENE (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G‑4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

83

--------------------------------------------------------------------------------

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to any Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

84

--------------------------------------------------------------------------------

 

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Facilities and the repayment, satisfaction or discharge of all other
Obligations.

Illegality

.  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or make, maintain or
fund or charge interest with respect to any Credit Extension or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank market
(each, a “Eurodollar Illegality Event”), then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender  to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Committed Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon written demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

Inability to Determine Rates

.  If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof (a) the Administrative Agent determines that (i)
Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (a)(i) above, the “Impacted
Loans”), or (b) the Administrative Agent or the affected Lenders determine that
for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar

85

--------------------------------------------------------------------------------

 

Rate Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the affected Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent determines, or the affected Lenders notify the
Administrative Agent and the Borrower, that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

Increased Costs; Reserves on Eurodollar Rate Loans

.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

86

--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

87

--------------------------------------------------------------------------------

 

(e)Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest or costs from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.

(f)Similar Treatment.  Notwithstanding the foregoing, each Lender agrees that
amounts claimed under this Section 3.04 shall be reasonably determined by such
Lender (which determination shall be made in good faith (and not on an arbitrary
or capricious basis) and consistent with similarly situated customers of the
applicable Lender under agreements having provisions similar to this Section
3.04 after consideration of such factors as such Lender then reasonably
determines to be relevant); provided that in no event shall any Lender be
required to disclose information of other borrowers.

Compensation for Losses

.  Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank

88

--------------------------------------------------------------------------------

 

eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

Mitigation Obligations; Replacement of Lenders

.  

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay any
Credit Extension in accordance with the terms of this Agreement.  If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then,
at the request of the Borrower, such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 11.13.

LIBOR Successor Rate

.  (a) Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or

89

--------------------------------------------------------------------------------

 

used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable,  the
Administrative Agent and the Borrower may jointly agree to amend this Agreement
to replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment which has been jointly agreed to by the Administrative Agent and the
Borrower shall become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

(b)If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative

90

--------------------------------------------------------------------------------

 

Agent, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent reasonably
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent reasonably determines in consultation with the Borrower).

Survival

.  All of the Borrower’s obligations under this Article III shall survive the
termination of the Term Facility and the Revolving Credit Facility, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

Article IV.  CONDITIONS PRECEDENT TO Credit Extensions

Conditions of Effectiveness

. The effectiveness of this Agreement is subject to satisfaction of the
following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or e-mails (in a .pdf format) or telecopies (in each case, followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Restatement
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Restatement Effective Date) and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii)a Revolving Credit Note executed by the Borrower in favor of each Revolving
Credit Lender requesting a Revolving Credit Note and a Term Note executed by the
Borrower in favor of each Term Lender requesting a Term Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in (A) its jurisdiction of organization and (B) each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(v)a favorable opinion of Greenberg Traurig, LLP, counsel to the Loan Parties,
addressed to the Administrative Agent, each Lender and each L/C Issuer, as to

91

--------------------------------------------------------------------------------

 

such customary matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

(vi)a certificate of a Responsible Officer of Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(vii)a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a), (b) and (d) have been
satisfied, (B) that there has been no event or circumstance since December 31,
2017, that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect and (C) that no action, suit,
investigation or proceeding is pending or, to the knowledge of any Loan Party,
threatened in writing in any court or before any arbitrator or Governmental
Authority that (1) relates to this Agreement or any other Loan Document, or any
of the transactions contemplated hereby or thereby, or (2) could reasonably be
expected to have a Material Adverse Effect;

(viii)a Solvency Certificate from the Borrower certifying that, after giving
effect to the transactions to occur on the Restatement Effective Date
(including, without limitation, all Credit Extensions to occur on the
Restatement Effective Date), the Borrower and its Subsidiaries, taken as a
whole, are Solvent;

(ix)a duly completed Compliance Certificate, giving pro forma effect to the
transactions to occur on or about the Restatement Effective Date (including,
without limitation, all Credit Extensions to occur on the Restatement Effective
Date) (such Compliance Certificate, the “Pro Forma Restatement Effective Date
Compliance Certificate”);

(x)the financial statements referenced in Section 5.05(a), (b) and (d);

(xi)evidence that the Prudential Note Documents have been, or substantially
concurrently with the Restatement Effective Date are being, amended or amended
and restated to conform the provisions relating to financial covenants and
eligibility requirements for “pool properties” to the corresponding provisions
with respect thereto in this Agreement pursuant to documentation reasonably
satisfactory to the Administrative Agent; and

(xii)such other certificates, documents or consents as the Administrative Agent
reasonably may require.

(b)Any fees required hereunder or under the Fee Letter to be paid on or before
the Restatement Effective Date shall have been paid.

(c)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to

92

--------------------------------------------------------------------------------

 

such counsel if requested by the Administrative Agent) to the extent invoiced
(which invoice may be in summary form) prior to or on the Restatement Effective
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

(d)All accrued and unpaid interest and fees with respect to the Revolving Credit
Commitments and Loans under the Existing Credit Agreement as of (and immediately
prior to giving effect to) the Restatement Effective Date shall have been, or
concurrently with the extensions of credit being made hereunder on the
Restatement Effective Date will be, paid in full.

(e)At least ten Business Days prior to the Restatement Effective Date, the
Administrative Agent and each Lender shall have received documentation and other
information with respect to each of the Loan Parties that is required, in the
Administrative Agent’s or such Lender’s judgment, by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) and regulations implemented by the US Treasury’s
Financial Crimes Enforcement Network under the Bank Secrecy Act.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Restatement Effective Date specifying its objection thereto.

Conditions to all Credit Extensions

.  The obligation of each Lender to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Committed
Loans to the other Type or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date or period, in which case they
shall be true and correct in all material respects as of such earlier date or
for such earlier period, as applicable, (ii) that any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date (but subject to the foregoing clause (i)) after giving effect to such
qualification and (iii) that for purposes of this Section 4.02, the
representations and

93

--------------------------------------------------------------------------------

 

warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, an L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d)The Minimum Lease Term Requirement shall be satisfied.

Each Request for Credit Extension submitted by the Borrower (other than a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type or a continuation of Eurodollar Rate Loans) shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (d) have been satisfied on and as of the date of the applicable Credit
Extension.

Article V.  REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

Existence, Qualification and Power

.  Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party and consummate the transactions contemplated by the Loan
Documents, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a) (solely
with respect to any Person that is not a Loan Party) or clause (b)(i) or (c), to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Authorization; No Contravention

.  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation (other than the Loan Documents) to which such Person is a party or
affecting such Person or the properties of such Person or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

94

--------------------------------------------------------------------------------

 

Governmental Authorization; Other Consents

.  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

Binding Effect

.  This Agreement has been, and each other Loan Document, when executed and
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so executed and delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms except as the enforceability
thereof may be limited by Debtor Relief Laws and except as the availability of
certain remedies may be limited by general principles of equity.

Financial Statements; No Material Adverse Effect

.  

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness that are required to be disclosed therein
in accordance with GAAP.

(b)The unaudited consolidated balance sheet of the Borrower and its Subsidiaries
dated September 30, 2017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby and (iii) show all material
indebtedness and other liabilities and other liabilities, direct or contingent,
of the Borrower and its Subsidiaries as of the date thereof that are required to
be disclosed therein in accordance with GAAP, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(d)The consolidated pro forma balance sheet of the Borrower and its Subsidiaries
as at December 31, 2017, and the related consolidated pro forma statements of
income and cash flows of the Borrower and its Subsidiaries for the twelve

95

--------------------------------------------------------------------------------

 

month period recently ended on December 31, 2017, in each case reflecting the
initial extensions of credit hereunder and all transactions occurring on or
about the Restatement Effective Date, certified by the chief financial officer
or treasurer of the Borrower and copies of which have been furnished to each
Lender, as being prepared in good faith to fairly present in all material
respects the consolidated pro forma financial condition of the Borrower and its
Subsidiaries as at such date and the consolidated pro forma results of
operations of the Borrower and its Subsidiaries for the twelve month period
ended on such date, all in accordance with GAAP subject to the assumptions
stated therein, which assumptions were fair in light of the conditions existing
on the date thereof.

(e)The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing on the date of
such forecasts, and represented, on the date of such forecasts, the Borrower’s
best estimate of its future financial condition and performance.

Litigation

.  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of any Loan Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against any Loan
Party or any of its Subsidiaries or against any of their properties or revenues
that (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

No Default

.  Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

Ownership of Property

.  Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Environmental Compliance

. Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
a Loan Party nor any of its Subsidiaries (i) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any
Environmental Permit required under any applicable Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.  The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has

96

--------------------------------------------------------------------------------

 

reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Insurance

.  All insurance required to be maintained pursuant to Section 6.07 has been
obtained and is in effect.  

Taxes

.  Each Loan Party and each of its Subsidiaries has timely filed all federal,
state and other material tax returns and reports required to be filed, and has
timely paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which (i) are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (ii) in
the case of Subsidiaries that are not Loan Parties, would not reasonably be
expected to have a Material Adverse Effect.  There is no proposed tax assessment
against any Loan Party or any Subsidiary thereof that would reasonably be
expected to have a Material Adverse Effect.  No Loan Party is party to any tax
sharing agreement.

ERISA Compliance

.

(a)[reserved]

(b)There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c)Except as would not reasonably be expected to result in a Material Adverse
Effect, either individually or in the aggregate, (i) no ERISA Event has
occurred, and neither any Loan Party nor any ERISA Affiliate is aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) each Loan Party
and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither any Loan Party nor any ERISA Affiliate knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither any Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause

97

--------------------------------------------------------------------------------

 

the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(d)The underlying assets of each member of the Consolidated Group do not
constitute Plan Assets and no Loan Party will be using Plan Assets of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

Subsidiaries; Equity Interests; Loan Parties

.  As of the Restatement Effective Date, no Loan Party has any Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Loan Party or a Subsidiary
thereof in the amounts specified on Part (a) of Schedule 5.13.  All of the
outstanding Equity Interests in each Loan Party have been validly issued and are
fully paid and nonassessable.  Set forth on Part (b) of Schedule 5.13 is a
complete and accurate list of all Loan Parties as of the Restatement Effective
Date, showing as of the Restatement Effective Date (as to each Loan Party) the
jurisdiction of its incorporation or organization and the type of organization
it is.

Margin Regulations; Investment Company Act

.  

(a)Such Loan Party is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (of the Borrower only or of the Borrower and
its Subsidiaries on a consolidated basis) will be margin stock.

(b)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
of the Borrower is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

Disclosure

.  As of the date hereof, no written information or written data (excluding any
forecasts, projections, budgets, estimates and general market or industry data)
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished or publicly disclosed by the Borrower) when provided and when taken as
a whole with all other information or data provided, furnished or disclosed by
the Borrower contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, each Company represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable on the date of such projections (it being understood
and agreed that forecasts, estimates and projections as to future events are not
to be viewed as facts or guaranties of future performance, that actual results
during the period or periods covered by such projections may differ from the
projected results and that such

98

--------------------------------------------------------------------------------

 

differences may be material and that the Borrower makes no representation that
such representations, forecasts, estimates or projections will in fact be
realized).

Compliance with Laws

.  Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

Taxpayer Identification Number

.  Each Loan Party’s true and correct U.S. taxpayer identification number is set
forth on Schedule 11.02 (or, in the case of a Subsidiary that becomes a Loan
Party after the Restatement Effective Date, is or will be set forth in the
information provided to the Administrative Agent with respect to such Subsidiary
pursuant to Section 6.12).

OFAC; Sanctions

.  

(a)No Loan Party, no Subsidiary of any Loan Party nor, to the knowledge of any
Loan Party, any other Related Party of a Loan Party is an individual or entity
that is, or is owned or controlled by any individual or entity that is, (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority, (iii) located, organized or resident in
any Designated Jurisdiction, or (iv) is or has been (within the previous five
(5) years) engaged in any transaction with any Person who is now or was then the
subject or target of any Sanctions or who is located, organized or resident in
any Designated Jurisdiction.

(b)No Loan, nor the proceeds from any Credit Extension, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions applicable to such entity.

Solvency

.  The Borrower and its Subsidiaries on a consolidated basis are Solvent.

REIT Status; Stock Exchange Listing

.  

(a)The Borrower is organized and operated in a manner that allows it to qualify
for REIT Status.

(b)At least one class of common Equity Interests of the Borrower is listed on
the New York Stock Exchange or the NASDAQ Stock Market.

99

--------------------------------------------------------------------------------

 

Unencumbered Eligible Properties

.  Each property included in any calculation of Unencumbered Asset Value or
Unencumbered NOI satisfied, at the time of such calculation, all of the
requirements contained in the definition of “Unencumbered Property Criteria”.

Casualty; Etc.

  Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance),
condemnation or eminent domain that, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Anti-Corruption Laws; Anti-Money Laundering Laws

.  

(a)The Borrower and its Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, as
amended, and other applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

(b)Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any Related Party thereof (i) has violated or
is in violation of any applicable anti-money laundering law or (ii) has engaged
or engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering.

Subsidiary Guarantors

.  Each Subsidiary of the Borrower, other than Excluded Subsidiaries and other
Subsidiaries that are not yet required to become Subsidiaries pursuant to the
provisions of Section 6.12, is a Guarantor.

EEA Financial Institution

.  No Loan Party is an EEA Financial Institution..

Article VI.  AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than Letters of Credit that have been Cash
Collateralized in accordance with Section 2.16):

Financial Statements

.  The Borrower shall deliver to the Administrative Agent and each Lender, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)within 90 days after the end of each fiscal year of the Borrower (or, if
earlier, 10 days after the same is filed with the SEC), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the

100

--------------------------------------------------------------------------------

 

figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; the report on Form
10-K filed with the SEC shall satisfy the requirement of this clause (a) and
shall be deemed delivered to the Administrative Agent and the Lenders so long as
the same is posted on the Borrower’s website; and

(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or, if earlier, 10 days after the same is
filed with the SEC) (commencing with the fiscal quarter ending March 31, 2018)
an unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, the related unaudited consolidated statements
of income or operations for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, and the related unaudited consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by certified by the chief executive officer,
chief financial officer, chief accounting officer, treasurer or controller of
the Borrower as fairly presenting the consolidated financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; the report on Form 10-Q filed with the
SEC shall satisfy the requirement of this clause (b) and shall be deemed
delivered to the Administrative Agent and the Lenders so long as the same is
posted on the Borrower’s website; and

(c)on or prior to March 1 of each fiscal year (or, if earlier, 15 days after the
same is approved by the board of directors of the Borrower), forecasts prepared
by management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower on a quarterly basis such fiscal year
(including the fiscal year in which the Maturity Date for the Term Facility
occurs).

Certificates; Other Information

.  The Borrower shall deliver to the Administrative Agent and each Lender, in
form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, chief accounting officer,
treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes).  Each Compliance Certificate
shall be accompanied by (i) copies of the rent roll for the most

101

--------------------------------------------------------------------------------

 

recently ended fiscal quarter for each of the Unencumbered Eligible Properties,
in form and substance reasonably satisfactory to the Administrative Agent,
together with a certification by a Responsible Officer of the Borrower that the
information contained in such rent roll is true, correct and complete in all
material respects and (ii) reasonably detailed calculations, in form and
substance reasonably satisfactory to the Administrative Agent, of Unencumbered
Asset Value as of the last day of the fiscal period covered by such Compliance
Certificate.

(b)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or similar governing body) (or the audit committee of
the board of directors or similar governing body) of any Loan Party by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d)promptly after the furnishing thereof, copies of any material report
furnished to any holder of material debt securities of any Loan Party pursuant
to the terms of the Prudential Note Documents or any other material indenture,
loan or credit or similar agreement, and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this Section
6.02;

(e)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party;

(f) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect or constitute
a  Material Property Event; and

(g)promptly following any request therefor, such other information regarding the
operations, business or corporate affairs or financial condition of the Loan
Parties or any of their Subsidiaries, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may reasonably request, so
long as disclosure of such information would not result in a violation of, or
expose the Borrower or its Subsidiaries to any material liability under, any
applicable law, ordinance or regulation

102

--------------------------------------------------------------------------------

 

or any agreement with unaffiliated third parties that are binding on the
Borrower or any of its Subsidiaries or on any Property of any of them.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b), (c) or (e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of any
Loan Party hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Loan Party hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” each Loan Party shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Loan Parties or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, neither the Borrower nor any
other Loan Party shall be under any obligation to mark any Borrower Materials
“PUBLIC”.

103

--------------------------------------------------------------------------------

 

Notices

.  The Borrower shall notify the Administrative Agent and each Lender:

(a)promptly of the occurrence of any Default;

(b)within five (5) Business Days of becoming aware of the occurrence of any CPD
Note Event;

(c)promptly of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws, in each case that could
reasonably be expected to result in a Material Adverse Effect;

(d)promptly of the occurrence of any ERISA Event that has resulted or would
reasonably be expected to have a Material Adverse Effect;

(e)promptly of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);

(f)within five (5) Business Days of becoming aware of (i) any potential or known
Release, or threat of Release, of any Hazardous Materials in violation of any
applicable Environmental Law at any Property; (ii) any violation of any
Environmental Law that any Loan Party or any of their respective Subsidiaries
reports in writing or is reportable by such Person in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency or (iii) any inquiry, proceeding, investigation, or
other action, including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that
involves any Property, in each case that could reasonably be expected to result
in a Material Adverse Effect or constitute a Material Property Event; and

(g)promptly of any public announcement by any Rating Agency of any change in a
Debt Rating; provided, that the provisions of this clause (g) shall only apply
on and after the Investment Grade Pricing Effective Date.

Each notice pursuant to this Section 6.03 (other than Section 6.03(g)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and the other Loan Parties have taken and propose to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

Payment of Obligations

.  The Borrower shall, and shall cause each of its Subsidiaries to, pay and
discharge as the same shall become due and payable, all its obligations

104

--------------------------------------------------------------------------------

 

and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless (i) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by such Loan
Party or such Subsidiary or (ii) the failure to pay the same would not
reasonably be expected to have a Material Adverse Effect; (b) all lawful claims
which, if unpaid, would by law become a Lien upon an Unencumbered Eligible
Property (other than a Permitted Property Encumbrance); and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, to the extent that such failure to pay would be an Event of
Default under Section 8.01(e).

Preservation of Existence, Etc.

  The Borrower shall, and shall cause each of its Subsidiaries to, (a) preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05 except, in the case of a
Subsidiary of the Borrower that is not an Unencumbered Property Subsidiary,
where the failure to preserve, renew and maintain such matters would not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

Maintenance of Properties

.  The Borrower shall, and shall cause each of its Subsidiaries to, (i) require
its tenants to (a) maintain, preserve and protect in good working order and
condition, ordinary wear and tear and casualty and condemnation excepted, all of
(x) its Unencumbered Properties except where the failure to do so would not
reasonably be expected to constitute a Material Property Event and (y) its other
material properties and equipment necessary in the operation of its business,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (b) make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, and (ii) use commercially
reasonable efforts to cause its tenants to comply with such requirements.

Maintenance of Insurance

.  The Borrower shall, and shall cause each of its Subsidiaries to, (i)
maintain, or require and use commercially reasonable efforts to1 cause its
tenants and subtenants to maintain, with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and its business loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance;
provided that if any tenant or subtenant fails to maintain such insurance, or as
of any date any such insurance

 

a

changes to this section are subject to corresponding changes in the NPA

105

--------------------------------------------------------------------------------

 

maintained by a tenant or subtenant is no longer in effect, within 30 days after
a Responsible Officer becomes aware of such failure or such date, as applicable,
the Borrower shall, or shall cause its applicable Subsidiary to, maintain such
insurance.

Compliance with Laws

.  The Borrower shall, and shall cause each of its Subsidiaries to, comply in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

Books and Records

.  The Borrower shall, and shall cause each of its Subsidiaries to, (a) maintain
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of such Loan Party or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over such Loan Party or
such Subsidiary, as the case may be.

Inspection Rights

.  The Borrower shall, and shall cause each of the other Loan Parties to, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties (subject to the rights of
tenants or subtenants in possession), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours, upon reasonable advance notice to
the Borrower (at least 48 hours absent exigent circumstances); provided,
however, (i) so long as no Event of Default exists, the Administrative Agent and
each Lender shall each not be permitted to conduct in any calendar year more
than one such visit, inspection, examination or discussion and (ii) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

Use of Proceeds

.  The Borrower shall, and shall cause each of its Subsidiaries to, use the
proceeds of the Credit Extensions for general corporate purposes, including
refinancing existing Indebtedness, working capital, acquisitions and development
and redevelopment of real property owned by one or more Subsidiaries of the
Borrower, in each case, not in contravention of any Law or of any of the Loan
Documents.

Additional Guarantors

.  

(a)If any Person becomes a Subsidiary after the Restatement Effective Date:

(i)Within 30 days after such Person becomes a Subsidiary (other than an Excluded
Subsidiary) and first acquires any assets (or such longer period as the
Administrative Agent shall agree in writing), the Borrower shall:

106

--------------------------------------------------------------------------------

 

(A)notify the Administrative Agent of the existence of such Subsidiary; and

(B)(x) provide the Administrative Agent with the U.S. taxpayer identification
number for such Subsidiary and (y) provide the Administrative Agent and each
Lender with all documentation and other information concerning such Subsidiary
that the Administrative Agent or such Lender reasonably requests in order to
comply with its obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act; and

(ii)within 60 days after such Person becomes a Subsidiary (other than an
Excluded Subsidiary) and first acquires any assets (or such longer period as the
Administrative Agent shall agree in writing), the Borrower shall cause such
Person to:

(A)become a Guarantor by executing and delivering to the Administrative Agent a
joinder agreement in substantially the form of Exhibit F;

(B)deliver to the Administrative Agent the items referenced in
Section 4.01(a)(iii), (iv) and (vi) with respect to such Subsidiary; and

(C)as and to the extent requested by the Administrative Agent, deliver to the
Administrative Agent a favorable opinion of counsel, which counsel shall be
reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent and each Lender, as to such customary matters concerning
such Subsidiary and the Loan Documents to which such Subsidiary is a party as
the Administrative Agent may reasonably request.

(b)[Intentionally Omitted].

(c)The Borrower shall notify the Administrative Agent at the time that (x) any
Subsidiary that is not a Guarantor becomes obligated to become a “Guarantor”
under the Prudential Note Documents or (y) any Subsidiary no longer qualifies as
an Excluded Subsidiary, and shall:

 

(i)

provide, within 30 days (or such longer period as the Administrative Agent shall
agree in writing) after the date such Person (1) ceases to be an Excluded
Subsidiary or (2) first acquires any assets, but in no event later than the date
that is 30 days (or such longer period as the Administrative Agent shall agree
in writing) prior to the date that such Person becomes a “Guarantor” under the
Prudential Note Documents, the Administrative Agent with the U.S. taxpayer
identification number for such Subsidiary and (y) provide the Administrative
Agent and each Lender with all documentation and other information concerning
such Subsidiary that the Administrative Agent or such Lender requests in order
to comply with its obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act; and

107

--------------------------------------------------------------------------------

 

 

(ii)

cause, within 60 days (or such longer period as the Administrative Agent shall
agree in writing) after the date such Person (1) ceases to be an Excluded
Subsidiary or (2) first acquires any assets, but in no event later than the date
that such Person becomes a “Guarantor” under the Prudential Note Documents, such
Subsidiary to:

(A)become a Guarantor by executing and delivering to the Administrative Agent a
joinder agreement in substantially the form of Exhibit F;

(B)deliver to the Administrative Agent the items referenced in
Section 4.01(a)(iii), (iv) and (vi) with respect to such Subsidiary; and

(C)as and to the extent requested by the Administrative Agent, deliver to the
Administrative Agent a favorable opinion of counsel, which counsel shall be
reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent and each Lender, as to such matters concerning such
Subsidiary and the Loan Documents as the Administrative Agent may reasonably
request.

(d)Notwithstanding anything to the contrary contained in this Agreement, in the
event that the results of any such “know your customer” or similar investigation
conducted by the Administrative Agent with respect to any Subsidiary are not
satisfactory in all respects to the Administrative Agent, such Subsidiary shall
not be permitted to become a Guarantor, and for the avoidance of doubt no
Property owned or ground leased (directly or indirectly) by such Subsidiary
shall be included as an Unencumbered Eligible Property unless the Administrative
Agent has consented thereto in writing; provided that, in such event, any
failure of such Subsidiary to become a Guarantor shall not be a Default or Event
of Default or otherwise be deemed a failure of the Borrower or any other Loan
Party to comply with the terms, conditions and requirements hereof.

Compliance with Environmental Laws

.  The Borrower shall, and shall cause each of its Subsidiaries to:

(a)Comply in all material respects with, require its tenants and subtenants to
comply with in all material respects, and use commercially reasonable efforts to
ensure compliance in all material respects by all tenants and subtenants with,
all applicable Environmental Laws and Environmental Permits applicable to any
Property, except in such instances in which such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted;

(b)obtain and renew or require that its tenants and subtenants obtain and renew,
and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain and renew, all Environmental Permits necessary for the use and
operation of any Property, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or constitute a
Material Property Event; and

108

--------------------------------------------------------------------------------

 

(c)conduct and complete, or require and use commercially reasonable efforts to
ensure that its tenants and subtenants conduct and complete, any investigation,
study, sampling and testing, and undertake any cleanup, response, removal,
remedial or other action necessary to remove, remediate and clean up all
Hazardous Materials at, on, under or emanating from any Property as necessary to
maintain compliance in all material respects with the requirements of all
applicable Environmental Laws (provided that if a tenant or subtenant fails to
comply with any such requirement, the Borrower shall be required to comply
therewith); provided, however, that no Loan Party or Subsidiary thereof shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

Further Assurances

.  The Borrower shall, and shall cause each other Loan Party to, promptly upon
reasonable request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or manifest error that may
be discovered in any Loan Document, and (b) do, execute, acknowledge, deliver,
record, and take any and all such further acts, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to carry
out more effectively the intention of the Loan Documents.

Maintenance of REIT Status; Stock Exchange Listing

.  At all times, the Borrower shall continue to (a) be organized and operated in
a manner that will allow the Borrower to qualify for REIT Status and (b) remain
publicly traded with securities listed on the New York Stock Exchange or the
NASDAQ Stock Market.

Minimum Property Condition

.  The Borrower shall comply, at all times, with the Minimum Property Condition.

Anti-Corruption Laws

.  The Borrower shall, and shall cause each of its Subsidiaries to, conduct its
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, as amended, and other applicable anti-corruption laws and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

 

Article VII.  NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than Letters of Credit that have been Cash
Collateralized in accordance with Section 2.16):

Liens

.  The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Lien on (i) any
Unencumbered Eligible Property other than Permitted Property Encumbrances, (ii)
any Equity Interest of any Unencumbered Property Subsidiary other than Permitted
Equity Encumbrances or (iii) any income from or proceeds of any of the
foregoing; or sign, file or authorize under the Uniform

109

--------------------------------------------------------------------------------

 

Commercial Code of any jurisdiction a financing statement that includes in its
collateral description any portion of any Unencumbered Eligible Property (unless
such description relates to a Permitted Property Encumbrance), any Equity
Interest of any Unencumbered Property Subsidiary (unless such description
relates to a Permitted Equity Encumbrance) or any income from or proceeds of any
of the foregoing.

Investments

.  The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, make any Investments, except:

(a)Investments held by the Borrower or its Subsidiaries in the form of cash or
Cash Equivalents;

(b)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or lessees to the
extent reasonably necessary in order to prevent or limit loss;

(c)Investments in Swap Contracts permitted under Section 7.03; and/or

(d)any other Investments (including through the creation, purchase or other
acquisition of the Equity Interests of any Subsidiary (or other Person that
following such creation, purchase or other acquisition would be a Subsidiary))
so long as (i) no Event of Default has occurred and is continuing immediately
before or immediately after giving effect to the making of such Investment and
(ii) immediately after giving effect to the making of such Investment the
Borrower shall be in compliance, on a pro forma basis, with the provisions of
Section 7.11.

Indebtedness

.  The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, unless
(a) no Event of Default has occurred and is continuing immediately before and
after the incurrence of such Indebtedness and (b) immediately after giving
effect to the incurrence of such Indebtedness the Borrower shall be in
compliance, on a pro forma basis, with the provisions of Section 7.11.

Fundamental Changes

.  The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets or all of substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired) to
or in favor of any Person, except that, so long as no Default exists or would
result therefrom and the Borrower is in compliance, on a pro forma basis, with
the provisions of Section 7.11(a) and (b):

(a)(i) any Person may merge into a Loan Party in a transaction in which such
Loan Party is the surviving Person (provided that the Borrower must be the
survivor of any merger involving the Borrower), subject to the requirements
of  Section 6.12, (ii) any Person may merge with or into a Subsidiary (other
than a Loan Party), (iii) any Loan Party or any Subsidiary may sell, lease,
transfer or otherwise dispose of its assets to another Loan Party or another
Subsidiary, subject to the requirements of Section

110

--------------------------------------------------------------------------------

 

6.12, (iv) any Subsidiary (other than a Loan Party) may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower, and (iv) any Loan Party or any Subsidiary
may sell, transfer or otherwise dispose of Equity Interests of a Subsidiary
(other than a Loan Party);  

(b)in connection with any acquisition permitted under Section 7.02, any
Subsidiary of the  Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a Wholly-Owned Subsidiary of the
Borrower and shall comply with the requirements of Section 6.12;

(c)any Subsidiary of the Borrower may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary of the Borrower; provided that if the transferor in such a
transaction is an Unencumbered Property Subsidiary, then the transferee must be
an Unencumbered Property Subsidiary; and

(d)Dispositions permitted by Section 7.05(d) shall be permitted under this
Section 7.04.

Notwithstanding anything to the contrary contained herein, in no event shall the
Borrower be permitted to (i) merge, dissolve or liquidate or consolidate with or
into any other Person unless after giving effect thereto the Borrower is the
sole surviving Person of such transaction and no Change of Control results
therefrom or (ii) engage in any transaction pursuant to which it is reorganized
or reincorporated in any jurisdiction other than a State of the United States of
America or the District of Columbia.

Dispositions

.  The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, or, in the case of any Subsidiary of the Borrower, issue, sell or
otherwise Dispose of any of such Subsidiary’s Equity Interests to any Person,
except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)Dispositions of property by any Subsidiary of the Borrower to the Borrower or
to another Subsidiary of the Borrower; provided that if the transferor is an
Unencumbered Property Subsidiary, the transferee thereof must be an Unencumbered
Property Subsidiary;

(c)Dispositions permitted by Section 7.04(a), (b) or (c); and

(d)(i) the Disposition of any Property and (ii) the sale or other Disposition of
all, but not less than all, of the Equity Interests of any Subsidiary; provided
that no Default shall have occurred and be continuing or would result therefrom;
provided further that if (x) such Property is an Unencumbered Eligible Property
or (y) such Subsidiary is an Unencumbered Property Subsidiary, then at least two
Business Days prior to the date of such Disposition, the Administrative Agent
shall have received an

111

--------------------------------------------------------------------------------

 

Officer’s Certificate certifying that at the time of and immediately after
giving effect to such Disposition (1) the Borrower shall be in compliance, on a
pro forma basis, with the provisions of Section 7.11(a) and (b) and (2) no
Default shall have occurred and be continuing or would result under any other
provision of this Agreement from such Disposition.

Restricted Payments

.  The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that the
following shall be permitted:

(a)the Borrower and each Subsidiary thereof may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(b)the Borrower may make Restricted Payments in cash in an aggregate amount in
any fiscal year, in each case, not to exceed the greater of (i) 95% of Funds
From Operations for such fiscal year and (ii) the amount of Restricted Payments
required to be paid or distributed by the Borrower in order for it to
(x) maintain its REIT Status and (y) avoid the payment of federal or state
income or excise tax; provided, that no Restricted Payments in cash will be
permitted during the existence of an Event of Default arising under
Section 8.01(a), following acceleration of any of the Obligations or during the
existence of an Event of Default arising under Section 8.01(f) or (g)(i); and

(c)each Subsidiary of the Borrower may make Restricted Payments pro rata to the
holders of its Equity Interests.

Change in Nature of Business

. The Borrower shall not, nor shall it permit any Subsidiary to, engage,
directly or indirectly, in any line of business other than the Permitted
Businesses.

Transactions with Affiliates

.  The Borrower shall not, nor shall it permit any Subsidiary to, enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or a Subsidiary thereof as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties, (ii) transactions between or among Wholly-Owned Subsidiaries and
(iii) Investments and Restricted Payments expressly permitted hereunder.

Burdensome Agreements

.  The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, enter into any Contractual Obligation (other than any Loan Document
or any Permitted Pari Passu Provision) that limits the ability of (i) any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor, (ii)
any Subsidiary (other than an Excluded Subsidiary) to transfer property to the
Borrower or any Guarantor, (iii) any Subsidiary of the Borrower (other than an
Excluded Subsidiary) to Guarantee any Obligations or (iv) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person to
secure

112

--------------------------------------------------------------------------------

 

any Obligations; provided, that clauses (i), (ii) and (iv) of this Section 7.09
shall not prohibit any (A) limitation on negative pledges incurred or provided
in favor of any holder of Secured Indebtedness that is owed to a non-Affiliate
of the Borrower and that is permitted under Section 7.03 (provided that such
limitation on negative pledges shall only be effective against the assets or
property securing such Indebtedness), (B) negative pledges contained in any
agreement in connection with a Disposition permitted by Section 7.05 (provided
that such limitation shall only be effective against the assets or property that
are the subject of Disposition), and (C) limitations on Restricted Payments or
negative pledges by reason of customary provisions in joint venture agreements
or other similar agreements applicable to Subsidiaries that are not Wholly-Owned
Subsidiaries; provided, further, that notwithstanding the foregoing, in no event
shall any negative pledge be permitted with respect to any Unencumbered Eligible
Property or any Equity Interests of any Unencumbered Property Subsidiary other
than negative pledges described in clause (B) above.

Use of Proceeds

.  The Borrower shall not, nor shall it permit any Subsidiary to, use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose in any manner that might cause any Credit
Extension to have been made in contravention or violation of the provisions of
Regulation T, U or X of the FRB.

Financial Covenants

.  The Borrower shall not:

(a)Maximum Consolidated Leverage Ratio.  Permit Consolidated Total Indebtedness
at any time to exceed 55% of Total Asset Value; provided that (i) at any time
that the Borrower maintains an Investment Grade Credit Rating, such maximum
ratio shall thereafter be increased to 60% and (ii) on up to two occasions
during the term of this Agreement, such maximum ratio may be increased at the
election of the Borrower to 60% (65% in the event the Borrower has obtained an
Investment Grade Credit Rating), for any fiscal quarter in which a Material
Acquisition is completed and for up to the next two subsequent consecutive full
fiscal quarters.

(b)Minimum Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio,
as of the last day of any fiscal quarter of the Borrower, to be less than
1.75:1.00.

(c)Minimum Tangible Net Worth.  Permit Consolidated Tangible Net Worth at any
time to be less than the sum of (i) $ 515,286,000 plus (ii) an amount equal to
75% of the net proceeds received by the Borrower from issuances and sales of
Equity Interests of the Borrower occurring after the last day of the fiscal
quarter most recently ended prior to the Restatement Effective Date for which
financial statements of the Borrower are publicly available (other than proceeds
received within ninety (90) days before or after the redemption, retirement or
repurchase of Equity Interests in the Borrower up to the amount paid by the
Borrower in connection with such redemption, retirement or repurchase, in each
case where, for the avoidance of doubt, the net effect

113

--------------------------------------------------------------------------------

 

is that the Borrower shall not have increased its net worth as a result of any
such proceeds).

(d)Maximum Secured Recourse Indebtedness.  Permit Consolidated Secured Recourse
Indebtedness at any time to exceed 10% of Total Asset Value.

(e)Maximum Secured Indebtedness.  Permit Consolidated Secured Indebtedness at
any time to exceed 30% of Total Asset Value.

(f)Maximum Unsecured Leverage Ratio.  Permit Consolidated Unsecured Indebtedness
at any time to exceed 55% of Unencumbered Asset Value; provided that (i) at any
time that the Borrower maintains an Investment Grade Credit Rating, such maximum
ratio shall thereafter be increased to 60% and (ii) on up to two occasions
during the term of this Agreement, such maximum ratio may be increased at the
election of the Borrower to 60% (65% in the event the Borrower has obtained an
Investment Grade Credit Rating), for any fiscal quarter in which a Material
Acquisition is completed and for up to the next two subsequent consecutive full
fiscal quarters.

(g)Minimum Unencumbered Interest Coverage Ratio.  Permit the Unencumbered
Interest Coverage Ratio, as of the last day of any fiscal quarter of the
Borrower, to be less than 1.75:1.00.

Accounting Changes

.  The Borrower shall not make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year.

Amendments of Organization Documents and Certain Debt Documents

.  The Borrower shall not, nor shall it permit any Loan Party to:

(a)modify, amend, amend and restate or supplement the terms of any Organization
Document of any Loan Party, without, in each case, the express prior written
consent or approval of the Administrative Agent, if such changes would adversely
affect in any material respect the rights of the Administrative Agent, the L/C
Issuers or the Lenders hereunder or under any of the other Loan Documents;
provided that if such prior consent or approval is not required, the Borrower
shall nonetheless notify the Administrative Agent in writing promptly after any
such modification, amendment, amendment and restatement, or supplement to the
Organization Documents of any Loan Party.

(b)directly or indirectly, consent to, approve, authorize or otherwise suffer or
permit any agreement, amendment, amendment and restatement, supplement or other
modification of any of the Prudential Note Documents or any of the documents
relating to an Unsecured Debt Facility of any member of the Consolidated Group
(each a “Debt Facility Amendment”), that would directly or indirectly have the
effect of (i) adding any financial covenant thereto or making any of the
existing financial covenants included therein more restrictive or burdensome as
against the Borrower or any of its Subsidiaries than those contained in this
Agreement or (ii) adding any new provision regarding eligibility requirements
for “pool properties” thereto or making any of the

114

--------------------------------------------------------------------------------

 

existing provisions regarding eligibility requirements for “pool properties”
therein more restrictive or burdensome as against the Borrower or any of its
Subsidiaries than those contained in this Agreement, in each case, unless (A)
the Administrative Agent has consented thereto in writing or (B) the Loan
Documents have been, or concurrently therewith are, modified in a manner
reasonably deemed appropriate by the Administrative Agent to reflect such Debt
Facility Amendment (including, without limitation, in the case of any Debt
Facility Amendment that has the effect of modifying any financial covenant,
reflecting any applicable cushion (if any) that exists between the covenant
levels in the Loan Documents and the Prudential Note Documents or the documents
relating to an Unsecured Debt Facility (determined on a percentage basis based
on the then applicable covenant levels under the Loan Documents and, as
applicable, the Prudential Note Documents or the documents relating to such
Unsecured Debt Facility immediately prior to such Debt Facility Amendment).  

(c)directly or indirectly, consent to, approve, authorize or otherwise suffer or
permit any Debt Facility Amendment that would directly or indirectly have the
effect of  granting a Lien to secure any Indebtedness or other obligations
arising under any Prudential Note Document or any Unsecured Debt Facility unless
the Obligations are concurrently secured equally and ratably with the Prudential
Note Documents or such Unsecured Debt Facility pursuant to documentation
reasonably acceptable to the Administrative Agent in substance and in form,
including, without limitation, an intercreditor agreement and opinions of
counsel from counsel to the Loan Parties that is reasonably acceptable to the
Administrative Agent.

(d)directly or indirectly, consent to, approve, authorize or otherwise suffer or
permit any Debt Facility Amendment that would directly or indirectly have the
effect of  shortening the maturity of any Indebtedness arising under any of the
Prudential Note Documents or of any Unsecured Debt Facility or accelerating or
adding any requirement for amortization thereof.

Anti-Money Laundering Laws; Sanctions

.  The Borrower shall not, nor shall it permit any Subsidiary to,

(a)directly or indirectly, engage in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of prohibited offenses designated in any law, regulation or other
binding measure by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering (solely to the extent such
Organisation has jurisdiction over the Borrower or any Subsidiary and such law,
regulation or other measure is applicable to, and binding on, the Borrower or
any Subsidiary) or violate these laws or any other applicable anti-money
laundering law or engage in these actions.

(b)directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding,

115

--------------------------------------------------------------------------------

 

is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions applicable to
such entity if conducted by such entity incorporated in the United States or in
a European Union member state, as applicable.

Compliance with Environmental Laws

.  The Borrower shall not, nor shall it permit any Subsidiary to, do, or permit
any other Person to do, any of the following: (a) use any of the Real Estate or
any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Materials except for quantities of Hazardous Materials
used in the ordinary course of business and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Materials except in compliance in all material respects with
Environmental Laws, (c) generate any Hazardous Materials on any Property except
in compliance in all material respects with Environmental Laws, (d) conduct any
activity at any Property in any manner that could reasonably be contemplated to
cause a Release of Hazardous Materials on, upon or into the Property or any
surrounding properties or any threatened Release of Hazardous Materials which
might give rise to liability under CERCLA or any other Environmental Law, or (e)
directly or indirectly transport or arrange for the transport of any Hazardous
Materials except in compliance in all material respects with Environmental
Laws2, except in each case where any such use, location of underground storage
tank or storage receptacle, generation, conduct or other activity has not had
and could not reasonably be expected to have a Material Adverse Effect or
constitute a Material Property Event.

Anti-Corruption Laws

.  The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, as amended, or
other applicable anti-corruption laws.

Article VIII.  EVENTS OF DEFAULT AND REMEDIES

Events of Default

.  Any of the following shall constitute an Event of Default (each, an “Event of
Default”):

(a)Non-Payment.  Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation (whether upon
demand at maturity, by reason of acceleration or otherwise) or deposit any funds
as Cash Collateral in respect of L/C Obligations, or (ii) within three (3) days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within three (3) days after written notice
from the Administrative Agent that the same was not paid when  due, any other
amount payable hereunder or under any other Loan Document; or

 

b

changes to this section are subject to corresponding changes in the NPA

116

--------------------------------------------------------------------------------

 

(b)Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.15 or 6.16 or Article VII (other than Section 7.15) or
Article X; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (x) the date upon which a Responsible
Officer of any Loan Party obtains knowledge of such failure or (y) the date upon
which the Borrower has received written notice of such failure from the
Administrative Agent; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made or any representation or warranty that is already by
its terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be incorrect or misleading in any respect after giving effect to
such qualification when made or deemed made; or

(e)Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Recourse Indebtedness or
Guarantee of Recourse Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), individually
or in the aggregate with all other Recourse Indebtedness as to which such a
failure exists, of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any Recourse Indebtedness
or Guarantee of Recourse Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), individually
or in the aggregate with all other Recourse Indebtedness as to which such a
failure exists, of more than the Threshold Amount or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Non-Recourse
Indebtedness or Guarantee of Non-Recourse Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and

117

--------------------------------------------------------------------------------

 

including amounts owing to all creditors under any combined or syndicated credit
arrangement), individually or in the aggregate with all other Non-Recourse
Indebtedness as to which such a failure exists, of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any Non-Recourse Indebtedness or Guarantee of Non-Recourse
Indebtedness having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement), individually or in the aggregate
with all other Non-Recourse Indebtedness as to which such a failure exists, of
more than the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the aggregate Swap Termination Values owed by the Borrower and all such
Subsidiaries as a result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  The Borrower or any Significant Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) The Borrower or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h)Judgments.  There is entered against The Borrower or any Significant
Subsidiary (i) one or more final judgments or orders for the payment of money in
an

118

--------------------------------------------------------------------------------

 

aggregate amount (as to all such judgments and orders) exceeding $30,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect, or (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that
could reasonably be expected to have a Material Adverse Effect; or

(j)Invalidity of Loan Documents.  (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or (ii) any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or (iii) any Loan Party denies that it has any or further
liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document, in the case of
clauses (i), (ii) and (iii), in any material respect; or

(k)Change of Control.  There occurs any Change of Control; or

(l)REIT Status.  The Borrower shall, for any reason, fail to maintain its REIT
Status, after taking into account any cure provisions set forth in the Code that
are complied with by the Borrower.

Remedies Upon Event of Default

.  If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

119

--------------------------------------------------------------------------------

 

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents and applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Application of Funds

.  After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Unused Fees or Facility Fees, as the case may be,
and interest on the Loans, L/C Borrowings and other Obligations, ratably among
the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of

120

--------------------------------------------------------------------------------

 

Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations for which no claim has been made) have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired or cancelled, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

Article IX.  ADMINISTRATIVE AGENT

Appointment and Authority

.  Each of the Lenders and each of the L/C Issuers hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except as expressly set forth
in Sections 9.06(a) and (b), the provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of, or have any obligations under, any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Rights as a Lender

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

Exculpatory Provisions

.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

121

--------------------------------------------------------------------------------

 

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the

122

--------------------------------------------------------------------------------

 

satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Resignation of Administrative Agent

.  

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (which consent of the Borrower shall not be required during the
existence of an Event of Default, shall not be unreasonably withheld or delayed
and shall be deemed given if the Borrower fails to respond within ten (10)
Business Days),  to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the consent of the
Borrower (which consent of the Borrower shall not be required during the
existence of an Event of Default, shall not be unreasonably withheld or delayed
and shall be deemed given if

123

--------------------------------------------------------------------------------

 

the Borrower fails to respond within ten (10) Business Days), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders or the L/C
Issuers under any of the Loan Documents, the retiring or removed Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and each L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Administrative Agent
(other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations as Administrative
Agent hereunder or under the other Loan Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d)Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and as the Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it that are
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the

124

--------------------------------------------------------------------------------

 

effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment by the Borrower of a
successor to Bank of America as L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents as L/C Issuer and Swing Line Lender, as
applicable, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit issued by Bank of America, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender and L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

No Other Duties, Etc.

  Anything herein to the contrary notwithstanding, none of the Arrangers, the
Documentation Agent or the Syndication Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Loan Party) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and

125

--------------------------------------------------------------------------------

 

the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04) allowed
in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

Guaranty Matters

.  Without limiting the provisions of Section 9.09, the Lenders and the L/C
Issuers irrevocably authorize the Administrative Agent, at its option and in its
discretion to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents or becomes an Excluded Subsidiary.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.  The
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such Guarantor from its obligations under the
Guaranty, in each case, in accordance with the terms of the Loan Documents and
this Section 9.10.

Lender Representations Regarding ERISA

.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent

126

--------------------------------------------------------------------------------

 

qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)(A)  such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any Loan
Party, that:

(i)none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person

127

--------------------------------------------------------------------------------

 

that holds, or has under management or control, total assets of at least $50
million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c)The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Article X.  CONTINUING GUARANTY

Guaranty

.  Each Guarantor, jointly and severally with the other Guarantors, hereby
absolutely, irrevocably and unconditionally guarantees, as a guaranty of payment
and performance and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all of the
Obligations, whether for principal, interest, premiums, fees,

128

--------------------------------------------------------------------------------

 

indemnities, damages, costs, expenses or otherwise, and whether arising
hereunder or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all reasonable and
documented out-of-pocket costs, attorneys’ fees and expenses incurred in
connection with the collection or enforcement thereof) (for each Guarantor,
subject to the proviso in this sentence, its “Guaranteed Obligations”);
provided, that the liability of each Guarantor individually with respect to this
Guaranty shall be limited to an aggregate amount equal to the largest amount
(taking into account any amounts payable to such Guarantor under Section 10.10)
that would not render its obligations hereunder subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any comparable
provisions of any applicable state law.  The Administrative Agent’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon the Guarantors, and
conclusive for the purpose of establishing the amount of the Guaranteed
Obligations, absent demonstrable error.  This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.  

Rights of Lenders

.  Each Guarantor consents and agrees that any Creditor Party may, at any time
and from time to time, without notice or demand, without the consent of such
Guarantor, and without affecting the enforceability or continuing effectiveness
hereof:  (a) with the written agreement of the Borrower, amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, sell, or otherwise dispose of, or impair or
fail to perfect any Lien on, any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuers and the
Lenders in their sole discretion may determine; and (d) release or substitute
any other Guarantor or one or more of any endorsers or other guarantors of any
of the Guaranteed Obligations.  Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantors under this Guaranty or which, but for this provision, might operate
as a discharge of one or more of the Guarantors.

Certain Waivers

.  Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower, any other Loan Party or any other guarantor of
the Guaranteed Obligations or any part thereof, or the cessation from any cause
whatsoever (including any act or omission of any Creditor Party) of the
liability of the Borrower (other than the defense of prior payment and
performance in full of the Guaranteed Obligations); (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any requirement to proceed against the
Borrower or any other Loan Party, proceed against or exhaust any security for
the Guaranteed Obligations, or pursue any other remedy in the power of any
Creditor Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Creditor Party; and (f) to the

129

--------------------------------------------------------------------------------

 

fullest extent permitted by law, any and all other defenses (other than the
defense of prior payment and performance in full of the Guaranteed Obligations)
or benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and non-compulsory counterclaims (provided, that the
foregoing waiver shall not be deemed a waiver of such Guarantor’s right to
assert any claim that would constitute a setoff or counterclaim against any
Person in any separate action or proceeding) and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.

Obligations Independent

.  The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Guaranteed Obligations and the
obligations of any other guarantor of the Guaranteed Obligations or any part
thereof, and a separate action may be brought against any Guarantor to enforce
this Guaranty whether or not the Borrower or any other Person is joined as a
party. For the avoidance of doubt, all obligations of each Guarantor under this
Guaranty are joint and several obligations of all the Guarantors.

Subrogation

.  No Guarantor shall exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
under this Guaranty until all of the Guaranteed Obligations and any amounts
payable under this Guaranty have been paid and performed in full and the
Facilities are terminated, and all Letters of Credit have been cancelled, have
expired or terminated or have been collateralized as provided herein or
otherwise to the satisfaction of the Administrative Agent and the L/C
Issuers.  If any amounts are paid to any Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust by such Guarantor for the
benefit of the Creditor Parties and shall forthwith be paid to the
Administrative Agent for the benefit of the Creditor Parties to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

Termination

.  This Guaranty is a continuing, absolute, unconditional and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are paid in full in immediately available
funds and the Facilities are terminated and all Letters of Credit have been
cancelled, have expired or terminated or have been collateralized as provided
herein or otherwise to the satisfaction of the Administrative Agent and the L/C
Issuers.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any Guarantor is made, or any of the Creditor Parties
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Creditor
Parties in their discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Creditor Parties are in possession of or have
released this Guaranty and regardless of

130

--------------------------------------------------------------------------------

 

any prior revocation, rescission, termination or reduction.  The obligations of
the Guarantors under this paragraph shall survive termination of this Guaranty.

Subordination

.  Each Guarantor hereby subordinates the payment of all obligations and
indebtedness of any Loan Party owing to such Guarantor, whether now existing or
hereafter arising, including but not limited to any obligation of the Borrower
to such Guarantor as subrogee of the Creditor Parties or resulting from such
Guarantor’s performance under this Guaranty, to the payment in full in
immediately available funds of all Guaranteed Obligations.  If any amounts are
paid to any Guarantor in violation of the foregoing subordination, then such
amounts shall be held in trust for the benefit of the Creditor Parties and shall
forthwith be paid to the Creditor Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

Stay of Acceleration

.  If acceleration of the time for payment of any of the Guaranteed Obligations
is stayed, in connection with any case commenced by or against the Borrower or
any other Loan Party under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Guarantors immediately upon demand
by the Creditor Parties.

Condition of the Loan Parties

.  Each Guarantor acknowledges and agrees that it has the sole responsibility
for, and has adequate means of, obtaining from the Loan Parties and any other
guarantor of the Guaranteed Obligations such information concerning the
financial condition, business and operations of the Loan Parties and any such
other guarantor as such Guarantor requires, and that none of the Creditor
Parties has any duty, and such Guarantor is not relying on the Creditor Parties
at any time, to disclose to such Guarantor any information relating to the
business, operations or financial condition of any Loan Party or any other
guarantor of the Guaranteed Obligations (such Guarantor waiving any duty on the
part of the Creditor Parties to disclose such information and any defense
relating to the failure to provide the same).

Contribution

.  At any time a payment in respect of the Guaranteed Obligations is made under
this Guaranty, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty.  At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who either has not made any payments
or has made payments in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the

131

--------------------------------------------------------------------------------

 

Aggregate Deficit Amount of such other Guarantor.  A Guarantor’s right of
contribution pursuant to the preceding sentences shall arise at the time of each
computation, subject to adjustment at the time of each computation; provided,
that no Guarantor may take any action to enforce such right until after all
Guaranteed Obligations and any other amounts payable under this Guaranty are
paid in full in immediately available funds and the Facilities are terminated
and all Letters of Credit have been cancelled, have expired or terminated or
have been collateralized as provided herein or otherwise to the satisfaction of
the Administrative Agent and the L/C Issuers, it being expressly recognized and
agreed by all parties hereto that any Guarantor’s right of contribution arising
pursuant to this Section 10.10 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guaranty.  As used in this Section 10.10, (i) each Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guaranty) on such date.  All parties hereto recognize and
agree that, except for any right of contribution arising pursuant to this
Section 10.10, each Guarantor who makes any payment in respect of the Guaranteed
Obligations shall have no right of contribution or subrogation against any other
Guarantor in respect of such payment until after all Guaranteed Obligations and
any other amounts payable under this Guaranty are paid in full in immediately
available funds and the Facilities are terminated and all Letters of Credit have
been cancelled, have expired or terminated or have been collateralized as
provided herein or otherwise to the satisfaction of the Administrative Agent and
the L/C Issuers.  Each of the Guarantors recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution.

Article XI.  MISCELLANEOUS

Amendments, Etc.

  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or, to the extent such amendment or waiver (i) changes the definition
of “Required Revolving Credit Lenders”, “Required Term Lenders’ or “Appropriate
Lender”, each Lender under the applicable Facility or (ii) waives any obligation
of the Borrower to pay Letter of Credit Fees at the Default Rate, the Require
Revolving Credit Lenders) and the Borrower or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)in the case of the initial Credit Extension, waive any condition set forth in
Section 4.01 without the written consent of each Lender;

(b)without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the

132

--------------------------------------------------------------------------------

 

written consent of the Required Revolving Credit Lenders or the Required Term
Lenders, as the case may be;

(c)extend (except as provided in Section 2.14) or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under such other Loan Document without the written consent
of each Lender entitled to such payment;

(e)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f)change any provision of Section 2.13, Section 8.03 or any of the other terms
or provisions in any Loan Document requiring pro rata payments, distributions,
commitment reductions or sharing of payments in each case without the consent of
each Lender directly and adversely affected thereby;

(g)change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender directly and adversely affected thereby; provided, that
with the consent of the Required Lenders, such terms and provisions may be
amended on customary terms in connection with an “amend and extend” transaction,
but only if all Lenders that consent to such “amend and extend” transaction are
treated on a pro rata basis;

(h)release the Borrower from its obligations under this Agreement or any other
Loan Document, or release all or substantially all of the value of the Guaranty,
in each case without the written consent of each Lender; or

(i)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, each Term Lender and (ii) if such
Facility is the Revolving Credit Facility, each Revolving Credit Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of

133

--------------------------------------------------------------------------------

 

such L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document or affect Section 3.07 or any LIBOR
Successor Rate or the definition of “LIBOR Screen Rate” or “LIBOR Successor Rate
Conforming Changes”; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

Notwithstanding any provision herein to the contrary,

(i)no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) any Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender and (z) the outstanding principal balance of any Loan held by
any Defaulting Lender may not be reduced without the consent of such Lender; and

(ii)the Administrative Agent and the Borrower may, with the consent of the other
(but without the consent of any Lender or other Loan Party), amend, modify or
supplement this Agreement and any other Loan Document:

(A)to cure any ambiguity, omission, typographical error, mistake, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of the Administrative Agent or any Lender,

(B)to add a Guarantor pursuant to in accordance with the applicable provisions
of this Agreement and the other Loan Documents, or

(C)(i) to add one or more additional revolving credit or term loan facilities to
this Agreement, in each case as contemplated by, and subject to the limitations,
of Section 2.15, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, (ii) to permit the Lenders
providing such additional facilities to participate in any required vote or
action required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder, and (iii) if an additional facility
shall take the form of a term loan facility or a revolving credit facility on
terms that are not identical to the terms of

134

--------------------------------------------------------------------------------

 

the then existing Facility, to include such terms as are then customary for the
type of facility being added; provided that the final maturity date of any such
facility shall not be earlier than the Maturity Date.

Notices; Effectiveness; Electronic Communications

.  

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to a Loan Party, the Administrative Agent, an L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender, an L/C Issuer or a Loan Party may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of

135

--------------------------------------------------------------------------------

 

an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party.  In
addition, in no event shall any Agent Party have any liability to any Loan
Party, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)Change of Address, Etc.  Each of the Loan Parties, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable

136

--------------------------------------------------------------------------------

 

such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to one or more of the
Borrower and its Subsidiaries or their respective securities for purposes of
United States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Committed
Loan Notices, Letter of Credit Applications and Swing Line Loan Notices)
purportedly given by or on behalf of a Loan Party even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  Each Loan Party shall jointly and severally indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

No Waiver; Cumulative Remedies; Enforcement

.  No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed

137

--------------------------------------------------------------------------------

 

to the Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Expenses; Indemnity; Damage Waiver

.  

(a)Costs and Expenses.  The Loan Parties shall jointly and severally pay, or
cause to be paid, (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Arrangers), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, amendments and restatements, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer, including the allocated costs of internal counsel), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification.  The Loan Parties shall jointly and severally indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, the Swing Line
Lender, each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, without duplication of any amounts
reimbursed pursuant to the Section 11.04(a), any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in

138

--------------------------------------------------------------------------------

 

connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the any Loan Party or any of its Subsidiaries, or any Environmental Liability
related in any way to any Loan Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Loan Party or any of such Loan
Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee (or any Affiliate
Controlled by or under common Control with such Indemnitee), (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee or
its Affiliate for a material breach in bad faith of such Indemnitee’s or its
Affiliates obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) resulting from any dispute solely among Indemnitees other than (A) any
claims against the Administrative Agent (and any sub-agent thereof), any
Arranger or any other agent or arranger in their respective capacities, as or in
fulfilling their respective roles, as an administrative agent, arranger or other
agent in respect of this Agreement and the transactions contemplated hereby and
(B) any claims arising out of any act or omission on the part of any of the
Borrower or its Affiliates.  Without limiting the provisions of Section 3.01(c),
this Section 11.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

If indemnification is sought pursuant to this Section 11.04(b) by an Indemnitee,
then such Indemnitee shall promptly notify the Borrower of the commencement of
any proceeding; provided, however, that the failure to so notify the Borrower
shall not relieve the Borrower from any liability that it may have to such
Indemnitee except to the extent that the Borrower or any of its Subsidiaries is
materially prejudiced thereby.  If (i) the Borrower is required to indemnify an
Indemnitee in connection with any proceeding pursuant to the foregoing and (ii)
the Borrower has provided evidence reasonably satisfactory to such Indemnitee
that the Borrower has the financial wherewithal to reimburse such Indemnitee for
any amount paid by such Indemnitee with respect to such proceeding, such
Indemnitee shall not settle or compromise any such proceeding without the prior
written consent of Borrower (which consent shall not be unreasonably withheld,
delayed or conditioned).

(c)Reimbursement by Lenders.  To the extent that the Loan Parties for any reason
fail to pay any amount required under subsection (a) or (b) of this Section to
be paid by them to the Administrative Agent (or any sub-agent thereof), the
Arrangers, the Swing Line Lender, the L/C Issuers or any Related Party of any of
the foregoing, each

139

--------------------------------------------------------------------------------

 

Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Arrangers, the Swing Line Lender, the L/C Issuers or such
Related Party, as the case may be, such Lender’s ratable share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any Arranger, the Swing Line
Lender or any L/C Issuer in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Swing Line Lender or any L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Loan Party, nor any Subsidiary thereof, shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

To the fullest extent permitted by applicable Law, no Indemnitee shall assert,
and the Administrative Agent and each Lender hereby waives, and acknowledges
that none of its Related Parties shall have, any claim against any Loan Party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages, including direct or actual
damages resulting from any claims for special, indirect, consequential or
punitive damages made against such Indemnitee) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

140

--------------------------------------------------------------------------------

 

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Facilities and the repayment, satisfaction or discharge of
all the other Obligations.

Payments Set Aside

.  To the extent that any payment by or on behalf of any Loan Party is made to
the Administrative Agent, any L/C Issuer or any Lender, or the Administrative
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount received by such Lender or such L/C Issuer and so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Successors and Assigns

.  

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
such assignment or transfer without such consent shall be null and void) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
11.06(b), (ii) by way of participation in accordance with the provisions of
Section 11.06(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at

141

--------------------------------------------------------------------------------

 

the time owing to it); provided that (in each case with respect to any Facility)
any such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
under any Facility or contemporaneous assignments to related Approved Funds
(determined after giving effect to such Assignments) that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, (x) the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the applicable Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the
aggregate and (y) in the case of a partial assignment by a Lender of its rights
or obligations under this Agreement, after giving effect to any such assignment,
the assigning Lender’s Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender with respect
to each Facility shall not be less than $5,000,000, in each case under clauses
(x) and (y), unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to (A) the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund, provided that in the case of an
assignment by a Lender to an Affiliate thereof, such Lender shall not be
released from its obligations with respect to such assigned interest unless (x)
such

142

--------------------------------------------------------------------------------

 

Affiliate is a Qualified Affiliate or (y) such Affiliate has been approved by
the Borrower, which approval shall not be unreasonably withheld or delayed;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if an assignment is to a Person that is
not a Lender in respect of the applicable Facility, an Affiliate of such Lender
or an Approved Fund with respect to such Lender, provided that in the case of an
assignment by a Lender to an Affiliate thereof, such Lender shall not be
released from its obligations with respect to such assigned interest unless (x)
such Affiliate is a Qualified Affiliate or (y) such Affiliate has been approved
by the Administrative Agent, which approval shall not be unreasonably withheld
or delayed;

(C)the consent of the L/C Issuers and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Credit Facility.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, and shall pay
or cause to be paid to the Administrative Agent a processing and recordation fee
in the amount of $3,500; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment, and such fee shall be waived in the event of an
assignment by a Lender to its Affiliate.  The assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Loan Party or any Loan Party’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).  

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by such
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations

143

--------------------------------------------------------------------------------

 

of any Defaulting Lender hereunder shall become effective under applicable Law
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to (i) the assignee Lender and/or (ii) in the
case of a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender and the Notes, if any, held by such assigning
Lender at the time of such partial assignment shall be deemed to be
cancelled.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.06(d).

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Loan Party and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower, any other Loan Party or the Administrative Agent, sell
participations to any Person (other than a natural person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or

144

--------------------------------------------------------------------------------

 

the Loans (including such Lender’s participations in L/C Obligations and/or
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the other Loan Parties, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b); provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under Section 11.06(b) and (B) shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05
(subject to the requirements and limitations of such section), with respect to
any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

145

--------------------------------------------------------------------------------

 

(e)Certain Pledges.  Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of a security interest, to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment or grant shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee or grantee for
such Lender as a party hereto.

(f)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time a Lender that is an L/C Issuer or the Swing Line Lender assigns all of
its Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 11.06(b) above, such Lender may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as the Swing Line Lender.  In the event of any
such resignation as an L/C Issuer or as the Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of such Lender as an
L/C Issuer or the Swing Line Lender, as the case may be.  If any Lender resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of an L/C Issuer hereunder with respect to all Letters of Credit issued by it
that are outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If any
Lender resigns as the Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the resigning L/C Issuer or the Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
resigning L/C Issuer, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit.

Treatment of Certain Information; Confidentiality

.  Each of the Administrative Agent, the Lenders and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or

146

--------------------------------------------------------------------------------

 

under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.15(c) or Section 11.01 or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
another Loan Party, which source is not known to be bound by an obligation of
confidentiality to any Person.  In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and the terms of this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Facilities.  

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, each Lender and each L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Banking Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Banking Affiliate to or for the credit or the account of
the Borrower or any other Loan Party against any and all of the obligations of
the Borrower or such Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or such L/C Issuer or their respective
Banking Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Banking Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such

147

--------------------------------------------------------------------------------

 

Loan Party may be contingent or unmatured or are owed to a branch, office or
Banking Affiliate of such Lender or such L/C Issuer different from the branch,
office or Banking Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, each L/C Issuer and their respective Banking
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Banking Affiliates may have.  Each Lender and L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

Counterparts; Effectiveness

.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

Survival of Representations and Warranties

.  Liability for the inaccuracy of any of the representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as

148

--------------------------------------------------------------------------------

 

long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

Severability

.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Replacement of Lenders

.  If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, or if any other circumstance exists hereunder that gives the Borrower
the right to replace a Lender as a party hereto, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the other Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws;

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

149

--------------------------------------------------------------------------------

 

(f)in the case of an assignment resulting from a Lender giving a notice pursuant
to Section 3.02, the applicable assignee shall not be subject to any Eurodollar
Illegality Event.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

Governing Law; Jurisdiction; Etc.

  

(a)GOVERNING LAW.  This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW yORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b)SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, ANY l/c Issuer, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION,

150

--------------------------------------------------------------------------------

 

LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, amendment and restatement, waiver
or other modification hereof or of any other Loan Document), each of the Loan
Parties acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative

151

--------------------------------------------------------------------------------

 

Agent and the Arrangers are arm’s-length commercial transactions between the
Borrower, each of the other Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and the other Loan Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each of the Lenders and each of the Arrangers is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) none of the
Administrative Agent, any Lender or any Arranger has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and none of the Administrative Agent, any Lender or
any Arranger has any obligation to disclose any of such interests to the
Borrower, the other Loan Parties or any of their respective Affiliates.  Each of
the Borrower and each of the other Loan Parties hereby agrees that it will not
claim that any of the Administrative Agent, any Arranger, any Lender or any of
their respective Affiliates has rendered advisory services of any nature or
respect or owes any fiduciary duty to it (including its stockholders, employees
or creditors) in connection with any aspect of any transaction contemplated
hereby.

Electronic Execution of Assignments and Certain Other Documents

.  The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without
limitation, Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

USA PATRIOT Act

.  Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the

152

--------------------------------------------------------------------------------

 

Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

ENTIRE AGREEMENT

.  This Agreement, the other Loan Documents, and any separate letter agreements
with respect to fees payable to the Administrative Agent or any L/C Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Without limitation of the
foregoing:

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer  that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable;

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

No Novation

.  

153

--------------------------------------------------------------------------------

 

(a)This Agreement amends, restates and supersedes the Existing Credit Agreement
in its entirety and is not intended to be or operate as a novation or an accord
and satisfaction of the Existing Credit Agreement or the obligations evidenced
thereby or provided for thereunder. Without limiting the generality of the
foregoing (i) all “Loans” under (and as defined in) the Existing Credit
Agreement shall on the Restatement Effective Date become Loans hereunder and
(ii) all other “Obligations” (under and as defined in the Existing Credit
Agreement) that remain outstanding on the Restatement Effective Date shall be
Obligations under this Agreement.

(b)On the Restatement Effective Date, the Existing Revolving Credit Notes and
Existing Term Notes, if any, held by each Lender shall be deemed to be cancelled
and, if such Lender has requested a Revolving Credit Note and/or Term Note
hereunder, amended and restated by the Revolving Credit Note or Term Note, as
applicable, delivered hereunder on or about the Restatement Effective Date
(regardless of whether any Lender shall have delivered to the Borrower for
cancellation any Existing Note held by it).  Each Lender, whether or not
requesting a Note hereunder, shall use its commercially reasonable efforts to
deliver the Existing Revolving Credit Note and/or Existing Term Note held by it
to the Borrower for cancellation and/or amendment and restatement.  All amounts
owing under, and evidenced by, the Existing Revolving Credit Note and Existing
Term Note of any Lender as of the Restatement Effective Date shall continue to
be outstanding hereunder, and shall from and after the Restatement Effective
Date be evidenced by the Notes (if any) received by such Lender pursuant to this
Agreement, and shall in any event be evidenced by, and governed by the terms of,
this Agreement.  Each Lender hereby agrees to indemnify and hold harmless the
Borrower from and against any and all liabilities, losses, damages, actions or
claims that may be imposed on, incurred by or asserted against the Borrower
arising out of such Lender’s failure to deliver the Existing Revolving Credit
Note and/or Existing Term Note held by it to the Borrower for cancellation,
subject to the condition that the Borrower shall not make any payment to any
Person claiming to be the holder of any such Existing Revolving Credit Note or
Existing Term Note unless such Lender is first notified of such claim and is
given the opportunity, at such Lender’s sole cost and expense, to assert any
defenses to such payment.

 

[signature pages immediately follow]

 

154

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

 

GETTY REALTY CORP.

By:   /s/ Danion Fielding

Name:  Danion Fielding

Title:    Vice President, Chief Financial Officer &

Treasurer

GUARANTORS:

 

GETTY PROPERTIES CORP.

GETTY TM CORP.

AOC TRANSPORT, INC.

GETTYMART INC.

LEEMILT'S PETROLEUM, INC.

SLATTERY GROUP INC.

GETTY HI INDEMNITY, INC.

GETTY LEASING, INC.

GTY MD LEASING, INC.

GTY NY LEASING, INC.

GTY MA/NH LEASING, INC.

GTY-CPG (VA/DC) LEASING, INC.

GTY-CPG (QNS/BX) LEASING, INC.

By:   /s/ Danion Fielding

Name:  Danion Fielding

Title:    Vice President, Chief Financial Officer &

Treasurer

 

GTY-PACIFIC LEASING, LLC

GTY-EPP Leasing, LLC

GTY-SC Leasing, LLC

By:  GETTY PROPERTIES CORP., its Sole
        Member

By:   /s/ Danion Fielding

Name:  Danion Fielding

Title:    Vice President, Chief Financial Officer &

Treasurer

[Signature Page to Getty Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

POWER TEST REALTY COMPANY LIMITED PARTNERSHIP

By:  GETTY PROPERTIES CORP., its General
        Partner

By:   /s/ Danion Fielding

Name:  Danion Fielding

Title:    Vice President, Chief Financial Officer &

Treasurer

 




[Signature Page to Getty Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

bank of america, n.a., as
Administrative Agent

 

By:   /s/ Don B. Pinzon

Name:  Don B. Pinzon

Title:    Vice President

 




[Signature Page to Getty Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

bank of america, n.a., as a Lender, an L/C Issuer and the Swing Line Lender

 

By:   /s/ Jonathan Salzinger

Name:  Jonathan Salzinger

Title:    Vice President

 




[Signature Page to Getty Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer

 

By:   /s/ Alicia Schreibstein

Name:  Alicia Schreibstein

Title:    Executive Director

 

 

[Signature Page to Getty Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

By:   /s/ Gregory W. Lane

Name:  Gregory W. Lane

Title:    V.P.

 

 

[Signature Page to Getty Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA, as a Lender

 

By:   /s/ Sheena Lee

Name:  Sheena Lee

Title:    Authorized Signatory

 

 

[Signature Page to Getty Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

TD BANK, N.A., as a Lender

 

By:   /s/ Fatima Rahyab

Name:  Fatima Rahyab

Title:    Vice President

 

 

[Signature Page to Getty Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

By:   /s/ Enrico Panno

Name:  Enrico Panno

Title:    Senior Vice President

 

[Signature Page to Getty Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 1.01A

ELIGIBLE GROUND LEASES (LEGACY)

(see attached)

 



 

--------------------------------------------------------------------------------

 

Property

Name

Property Status

Property/Owner Type

00077

758 Pelham Rd New Rochelle NY 10805

Active

Lease

00128

2504 Harway Ave Brooklyn NY 11214

Active

Lease

00571

660 North Broadway White Plains NY 10600

Active

Lease

00579

185 North Highland Ave Ossining NY 10562

Active

Lease

00595

222 Danbury Rd New Milford CT 06776

Active

Lease

00613

1830 Post Road E Westport CT 06880

Active

Lease

00652

R.D.#1 Route 130 Beverly NJ 08010

Active

Lease

00681

1258 Middle Country Rd Selden NY 11784

Active

Lease

00688

301 East & Whiting Sts Plainville CT 06062

Active

Lease

56145

3639 Route 9 (North) Freehold NJ 07728

Active

Lease

58054

490 Pulaski Road Greenlawn NY 11740

Active

Lease

58205

51-63 8th Ave. New York NY 10014

Active

Lease

71264

209 E Holly Avenue Sterling Park VA 22170

Active

Lease

00561

387 Port Richmond Ave. Staten Island NY 10302

Active

Lease

00254

1700 Georges Rd. Route 130 North Brunswick NJ 08902

Active

Lease

00319

120 Moffatt Road Mahwah NJ 07430

Active

Lease

00544

190 Aqueduct Road (100 Tarrytown Road) White Plains NY 10606

Active

Lease

00578

1 Boston Post Rd Rye NY 10580

Active

Lease

58592

242 Dyckman Street New York NY 10034

Active

Lease

58627

399 Greenwich Ave. Goshen NY 10924

Active

Lease

58642

1423 Route 300 Newburgh NY 12550

Active

Lease

58649

425 Boston Post Road Port Chester NY 10573

Lease

Active

58658

Route 35 & Bouton Road South Salem NY 10590

Active

Lease

58664

1663 Route 9 Wappingers Falls NY 12590

Active

Lease

58668

1237 Mamaroneck Ave. White Plains NY 10605

Active

Lease

58669

1176 Nepperhan Ave. Yonkers NY 10703

Active

Lease

58672

2035 Saw Mill River Road Yorktown Heights NY 10598

Active

Lease

58676

3081 Route 22 Patterson NY 12563

Active

Lease

58678

Hutchinson River Parkway White Plains NY 10605

Active

Lease

58679

838 Kimball Ave. Yonkers NY 10704

Active

Lease

00323

3083 Webster Ave Bronx NY 10467

Active

Lease

00572

476 Commerce St Hawthorne NY 10532

Active

Lease

06853

126 South Road Enfield CT 06082

Active

Lease

58703

1372 Union St Schenectady NY 12363

Active

Lease

58802

111 Main Street Pine Bush NY 12566

Active

Lease

06151

105 West Street Bristol CT 06010

Active

Lease

06156

384 Main Street Durham CT 06422

Active

Lease

06158

56 Enfield Street Enfield CT 06082

Active

Lease

06172

506 Talcotville Road Vernon CT 06066

Active

Lease

06179

930 Silas Deane Highway Wethersfield CT 06109

Active

Lease

06181

1309 Boston Post Road Westbrook CT 06498

Active

Lease

00016

98-21 Rockaway Blvd Ozone Park NY 11417

Active

Lease

00078

1800 Central Park Ave Yonkers NY 10700

Active

Lease

00103

200 Westchester Ave Port Chester NY 10573

Active

Lease

00115

3400-08 Baychester Ave Bronx NY 10475

Active

Lease

00363

350 Rockaway Tpke Cedarhurst NY 11516

Active

Lease

00366

440 Hawkins Ave Lake Ronkonkoma NY 11779

Active

Lease

00546

56-02 Broadway (aka 34-01 56th Street) Woodside NY 11377

Active

Lease

00549

1220 East 233Rd Street Bronx NY 10466

Active

Lease

00573

1 Pleasantville Road Pleasantville NY 10570

Active

Lease

00574

3230 Route 22 Patterson NY 12563

Active

Lease

00576

331 Tuckahoe Road Yonkers NY 10700

Active

Lease

00577

719 Bronx River Rd Yonkers NY 10700

Active

Lease

06766

3050 Whitney Ave Hamden CT 06514

Active

Lease

58064

1880 Front Street East Meadow NY 11554

Active

Lease

58121

67 Quaker Ridge Rd. New Rochelle NY 10804

Active

Lease

58602

532 Plandome Rd. Manhasset NY 11030

Active

Lease

58774

165 Route 59 Monsey NY 10952

Active

Lease

00126

4302 Ft Hamilton Pwy Brooklyn NY 11219

Active

Lease

00235

1820 Richmond Road Staten Island NY 10306

Active

Lease

58553

5931 Amboy Road (Bethune) Staten Island NY 10309

Active

Lease

 

--------------------------------------------------------------------------------

 

Property

Name

Property Status

Property/Owner Type

30161

65 Main Street Milford MA 01757

Active

Lease

30562

1 Oak Hill Road Westford MA 01886

Active

Lease

08635

Basin Road & Frenchtown Tpke. New Castle DE 19720

Active

Lease

56276

1490 Bergen Boulevard Fort Lee NJ 07024

Active

Lease

56852

134 NJ Route 4 (East Bound Englewood NJ 07631

Active

Lease

30203

380 Southbridge Street Auburn MA 01501

Active

Lease

30205

257 West Boylston Street West Boylston MA 01583

Active

Lease

30209

61-63 Middlesex Turnpike Burlington MA 01803

Active

Lease

30210

189 Chelmsford Street Chelmsford MA 01824

Active

Lease

30212

149 Endicott Street Danvers MA 01923

Active

Lease

30216

26 Commercial Road Leominster MA 01453

Active

Lease

30232

30 Lackey Dam Road Uxbridge MA 01516

Active

Lease

30235

126 Turnpike Road Westborough MA 01581

Active

Lease

55312

1932 South Willow Street Manchester NH 03103

Active

Lease

30710

350 Greenwood Street Worcester MA 01607

Active

Lease

58917

336 West Washington Street Bath NY 14810

Active

Lease

40031

2207 North Howard Street Baltimore MD 21218

Active

Lease

40032

8300 Baltimore National Pike Ellicott City MD 21043

Active

Lease

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01B

EXISTING LETTERS OF CREDIT

L/C Issuer

Beneficiary

Expiration Date

Amount

JPMorgan Chase Bank, N.A.

The National Union Fire Insurance

3/27/19

$101,000.00

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS, APPLICABLE PERCENTAGES AND SUBLIMITS

Lender

Revolving Credit Commitment

Applicable Percentage (Revolving Credit Facility)

Term Commitment

Applicable Percentage(Term Facility)

Letter of Credit Sublimit

Swing Line Sublimit

Bank of America, N.A.

$54,166,666.67

21.666666668%

$10,833,333.33

21.666666668%

$5,000,000.00

$10,000,000.00

JPMorgan Chase Bank, N.A.

$45,833,333.33

18.333333333%

$9,166,666.67

18.333333333%

$5,000,000.00

$0.00

KeyBank National Association

$45,833,333.33

18.333333333%

$9,166,666.67

18.333333333%

$0.00

$0.00

Royal Bank of Canada

$45,833,333.33

18.333333333%

$9,166,666.67

18.333333333%

$0.00

$0.00

TD Bank, N.A.

$33,333,333.33

13.333333333%

$6,666,666.67

13.333333333%

$0.00

$0.00

Capital One, National Association

$25,000,000.00

10.000000000%

$5,000,000.00

10.000000000%

$0.00

$0.00

 

 

 

 

 

 

 

Total

$250,000,000.00

100.000000000%

$50,000,000.00

100.000000000%

$10,000,000.00

$10,000,000.00

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.13 - Subsidiaries; Jurisdiction of Incorporation/Organization

Part (a) - All Subsidiaries

Name

State of Incorporation

Principal Address

Getty Properties Corp.

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Getty TM Corp.

Maryland

Two Jericho Plaza

Suite 110

Jericho, NY 11752

AOC Transport, Inc.

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GettyMart Inc.

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Leemilt’s Petroleum, Inc.

New York

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Slattery Group Inc.

New Jersey

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Getty HI Indemnity, Inc.

New York

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Getty Leasing, Inc.

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY MD Leasing, Inc.

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY NY Leasing, Inc.

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY MA/NH Leasing, Inc.

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY-CPG (VA/DC) Leasing, Inc.

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY-CPG (QNS/BX) Leasing, Inc.

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Schedule 11.02 - 1

--------------------------------------------------------------------------------

 

GTY-Pacific Leasing, LLC

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Power Test Realty Company Limited Partnership

New York

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Getty Realty Corp. REIT Qualification Trust

Maryland

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY-EPP Leasing LLC

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY-SC Leasing LLC

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY-GPM/EZ Leasing LLC

Delaware

Two Jericho Plaza

Suite 110

Jericho, NY 11752

 




Schedule 11.02 - 2

--------------------------------------------------------------------------------

 



Part (b) - Loan Parties

Name

State of Incorporation

Type of Entity

Principal Address

Getty Properties Corp.

Maryland

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Getty TM Corp.

Maryland

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

AOC Transport, Inc.

Delaware

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GettyMart Inc.

Delaware

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Leemilt’s Petroleum, Inc.

New York

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Slattery Group Inc.

New Jersey

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Getty HI Indemnity, Inc.

New York

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Getty Leasing, Inc.

Delaware

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY MD Leasing, Inc.

Delaware

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY NY Leasing, Inc.

Delaware

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY MA/NH Leasing, Inc.

Delaware

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY-CPG (VA/DC) Leasing, Inc.

Delaware

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY-CPG (QNS/BX) Leasing, Inc.

Delaware

Corporation

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Schedule 11.02 - 3

--------------------------------------------------------------------------------

 

GTY-Pacific Leasing, LLC

Delaware

Limited Liability Company

Two Jericho Plaza

Suite 110

Jericho, NY 11752

Power Test Realty Company Limited Partnership

New York

Limited Partnership

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY-EPP Leasing LLC

Delaware

 

Two Jericho Plaza

Suite 110

Jericho, NY 11752

GTY-SC Leasing LLC

Delaware

 

Two Jericho Plaza

Suite 110

Jericho, NY 11752

 

 

Schedule 11.02 - 4

--------------------------------------------------------------------------------

 

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES;
TAXPAYER IDENTIFICATION NUMBERS

 

 

[***]

 

 

 

[***]  Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.



Schedule 11.02 - 1

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:  ,

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 23, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Getty Realty Corp., a
Maryland corporation (the “Borrower”), the subsidiaries of the Borrower from
time to time party thereto as guarantors, the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
Swing Line Lender.

The undersigned hereby requests (select one):

☐ A Borrowing of Revolving Credit Loans

☐ A Borrowing of Term Loans

☐ A conversion or continuation of Revolving Credit Loans

☐ A conversion or continuation of Term Loans

 

1.

On ________________________________ (a Business Day).

 

2.

In the amount of $ _________________.

 

3.

Comprised of ________________________.

[Type of Committed Loan requested]

 

4.

For Eurodollar Rate Loans: with an Interest Period of months.

 

5.

The Committed Loans borrowed hereunder shall be disbursed to the following
account:

 

 

 

 

The Revolving Credit Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(a) of the Agreement.




A-1 - 1

Form of Committed Loan Notice

--------------------------------------------------------------------------------

 



[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (d) shall be satisfied on and as of the date of the
applicable Credit Extension.]4

 

GETTY REALTY CORP.

 

 

By:  

Name:

Title:

 

 

 

 

c 

Include only in the case of a Borrowing.

A-1 - 2

Form of Committed Loan Notice

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

 

Date:  ,

 

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 23, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Getty Realty Corp., a
Maryland corporation (the “Borrower”), the subsidiaries of the Borrower from
time to time party thereto as guarantors, the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

1.

On ___________________________ (a Business Day).

 

2.

In the amount of $__________________ .

 

3.

To be disbursed to the following account:

 

 

 

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (d) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

GETTY REALTY CORP.

 

 

By:  

Name:

Title:

 

 

 

B-1 - 1

Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 

EXHIBIT C-1

FORM OF REVOLVING CREDIT NOTE

 

_______________________

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
March 23, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
and L/C Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest with respect to each
Revolving Credit Loan from time to time made by the Lender shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business.  The Lender may also attach schedules to this Revolving Credit Note
and endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.




C-1 - 1

Form of Revolving Credit Note

--------------------------------------------------------------------------------

 



THIS REVOLVING CREDIT NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

GETTY REALTY CORP.

 

 

By:  

Name:

Title:

 

 




C-1 - 2

Form of Revolving Credit Note

--------------------------------------------------------------------------------

 



LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance
This Date

Notation Made By

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

 

 

C-1 - 3

Form of Revolving Credit Note

--------------------------------------------------------------------------------

 

EXHIBIT C-2

FORM OF TERM NOTE

 

______________________

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_________________ or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Term Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of March 23, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders and L/C Issuers from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and Swing
Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest with respect to each Term
Loan from time to time made by the Lender shall be made to the Administrative
Agent for the account of the Lender in Dollars in immediately available funds at
the Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein.  This Term Note is also entitled to the
benefits of the Guaranty.  Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Term Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement.  Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS TERM NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).



C-2 - 1

Form of Term Note

--------------------------------------------------------------------------------

 

 

GETTY REALTY CORP.

 

 

By:  

Name:

Title:

 

 




C-2 - 2

Form of Term Note

--------------------------------------------------------------------------------

 



LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance

This Date

Notation Made By

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

 

 

C-2 - 3

Form of Term Note

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ______,

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 23, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Getty Realty Corp., a
Maryland corporation (the “Borrower”), the subsidiaries of the Borrower from
time to time party thereto as guarantors, the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [chief executive officer/chief financial officer/chief accounting
officer/treasurer/controller] of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date.  Such financial statements fairly present the consolidated
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

3.A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such

D - 1

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

fiscal period the Borrower performed and observed all its Obligations under the
Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Agreement or in any other Loan Document or which
are contained in any document furnished at any time under or in connection with
any Loan Document, are true and correct in all material respects on and as of
the date hereof, except (i) to the extent that such representations and
warranties specifically refer to an earlier date or period, in which case they
are true and correct in all material respects as of such earlier date or for
such earlier period, as applicable, (ii) that any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date (but subject to the foregoing clause (i)) after giving effect to such
qualification and (iii) that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01 of
the Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

5.The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

6.The Borrower has delivered copies of the rent roll for the fiscal quarter of
the Borrower ended as of the Financial Statement Date for each of the
Unencumbered Eligible Properties.  The information contained in such rent roll
is true, correct and complete in all material respects on and as of the
Financial Statement Date.

7.Unencumbered Asset Value as of the Financial Statement Date is $
______________. Schedule 1 attached hereto includes a true and accurate
calculation of the Unencumbered Asset Value.

8.CPD Note Amount as of the Financial Statement Date is $ _________________.
Schedule 1 attached hereto includes a true and accurate calculation of the CPD
Note Amount.

[signature page immediately follows]

D - 2

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
____________, ________.

 

GETTY REALTY CORP.

 

 

By:  

Name:

Title:

 

 

 



D - 3

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

Getty Realty - Schedule I to Compliance Certificate

Covenant Compliance for the Year / Quarter Ended ___________ (Agreement Dated
March 23, 2018) ($ in Thousands)

Date

 

6.16

Minimum Property Condition

 

At any time, the aggregate Unencumbered Asset Value of all Unencumbered
Eligible Properties is at least $500,000,000.

 

Required

 

Actual

 

Compliance

 

 

 

NOI: (for LTM period)

 

Rent received

 

Less: Cash rent expense

 

Less: Management Fees

 

Less: Environmental Expenses

 

Less: Real estate taxes

 

Less: License, permits and other taxes

 

Less: Maintenance expense

 

Less: Insurance

 

NOI

 

Less: Aggregate excesses of single-tenant Adjusted NOI concentration over 30%

 

Unencumbered NOI

 

Less: Unencumbered NOI from Acquisitions consummated within LTM period

 

Unencumbered NOI for Unencumbered Asset Value

 

 

 

Unencumbered Asset Value:

 

LTM Unencumbered NOI as defined for Unencumbered Asset Value

 

Cap Rate

 

Unencumbered Asset Value, before acquisition adjustments

 

Plus: Cash acquisition price paid for LTM acquisitions

 

Plus: CPD Note Amount

 

Unencumbered Asset Value, before Eligible Ground Lease adjustments

 

Unencumbered Asset Value attributable to Eligible Ground Leases

 

Allowable threshold

 

Disallowed excess Unencumbered Asset Value attributable to Eligible Ground
Leases

 

Unencumbered Asset Value

 

 

7.06

Limitations on Restricted Payments

 

The Borrower may make Restricted Payments in cash in an aggregate amount
in any fiscal year, in each case, not to exceed the greater of (i) 95% of Funds
From
Operations for such fiscal year and (ii) the amount of Restricted Payments
required
to be paid or distributed by the Borrower in order for it to (x) maintain its
REIT
Status and (y) avoid the payment of federal or state income or excise tax.

 

Required

 

Actual

 

Compliance

 

Restricted Payment:

 

Dividends paid

 

Less: Dividends paid in stock

 

Less: Distributable income dividend carve-out

 

Restricted Payment

 

Net earnings

 

Depreciation and amortization

 

(Gains) losses on bargain purchase

 

(Gains) losses on dispositions

 

Impairments

 

Funds from operations (FFO)

7.11 (a)

Maximum Consolidated Leverage Ratio

 

Consolidated Total Indebtedness shall not at any time exceed 55% of
Total Asset Value.

 

Required

 

Actual

 

Compliance

 

Leverage-Based Pricing Level

 

Consolidated Total Indebtedness:

 

--------------------------------------------------------------------------------

 

Getty Realty - Schedule I to Compliance Certificate

Covenant Compliance for the Year / Quarter Ended ___________ (Agreement Dated
March 23, 2018) ($ in Thousands)

Date

 

 

Corporate Credity Facility

 

Prudential Loan, Series A

 

Prudential Loan, Series B

 

Prudential Loan, Series C

 

Mortage payable

 

Capital lease obligation

 

Existing letters of credit

 

Dividends payable

 

Debt

 

Unsecured Debt

 

Secured Debt

 

Secured Recourse Debt

 

Total Asset Value:

 

LTM NOI as defined for Total Asset Value calculation (from 6.16 above)

 

Cap Rate

 

Total Asset Value, before adjustments

 

Plus: Cash acquisition price paid for LTM acquisitions plus any related
capital expenditures

 

Plus: Cash and Cash Equivalents

 

Plus: Marketable securities

 

Plus: Development real estate book value

 

Plus: Mortgages receivable

 

Plus: Notes receivable

 

Plus: Ownership share of unconsolidated affiliate assets

 

Total Asset Value for Permitted Investments calculations

 

Less: Value of Permitted Investments exceeding allowable thresholds

 

Total Asset Value

 

Specified classes of investments:

 

Purchase money mortgages

 

Notes and mortgages

 

Unimproved land

 

Marketable securities

 

Unconsolidated affiliates

 

Real property under development

 

Multi-tenant retail businesses

 

Aggregate specified classes of investments

 

Purchase money mortgages ≤ 10% of TAV at any time

 

Actual

 

Required

 

Exceeds TAV limitation

 

Notes and mortgages (exlusive of purchase money mortgages)
receivable ≤ 15% of TAV at any time

 

Actual

 

Required

 

Exceeds TAV limitation

 

Unimproved land ≤ 10% of TAV at any time

 

Actual

 

Required

 

Exceeds TAV limitation

 

Marketable securities ≤ 5% of TAV at any time

 

Actual

 

Required

 

Exceeds TAV limitation

 

Unconsolidated affiliates ≤ 5% of TAV at any time

 

Actual

 

Required

 

--------------------------------------------------------------------------------

 

Getty Realty - Schedule I to Compliance Certificate

Covenant Compliance for the Year / Quarter Ended ___________ (Agreement Dated
March 23, 2018) ($ in Thousands)

Date

 

 

Exceeds TAV limitation

 

Real property under development ≤ 10% of TAV at any time

 

Actual

 

Required

 

Exceeds TAV limitation

 

Multi-tenant retail businesses ≤ 10% of TAV at any time

 

Actual

 

Required

 

Exceeds TAV limitation

 

Aggregate specified classes of investments ≤ 30% of TAV at any time

 

Actual

 

Required

 

Exceeds TAV limitation

 

Total Asset Value

7.11 (b)

Minimum Fixed Charge Coverage Ratio

 

The Fixed Charge Coverage Ratio for any fiscal quarter shall not be
less than 1.75 to 1 as of the last day of such fiscal quarter.

 

Required

 

Actual

 

Compliance

 

EBITDA: (for any quarterly period and pro forma for acquisitions and
dispositions within the quarterly period)

 

Net Income

 

Deferred rental income

 

Amortization of non-market leases

 

Amortization of investment in DFL

 

Amortization of deferred leasing incentives

 

Plus: Income taxes

 

Plus: Interest expense (including, per GAAP, amortization of deferred loan
origination costs)

 

Plus: Depreciation (includes deferred leasing costs amortization)

 

Plus: One-time cash charges related to Borrowing

 

Plus: Impairments

 

Plus: Extraordinary bad debt expense

 

Plus: Acquisition and disposition costs

 

Plus: Allowance for deferred rent receivable

 

Plus: Losses (gains) on dispositons

 

Less: Extraordinary bad debt reversals

 

Plus: Other extraordinary, non-recurring expenses (income)

 

EBITDA, before annualizing

 

Plus: Cash rent expense

 

EBITDAR, before annualizing

 

EBITDAR (annualized)

 

EBITDAR

 

Plus: GAAP environmental expenses, net

 

Less: Environmental Expenses

 

FCCR-adjusted EBITDAR

 

Fixed Charges: (for any quarterly period and pro forma for acquisitions
and dispositions within the quarterly period)

 

Interest expense

 

Total debt principal amortization

 

Cash rent expense

 

Preferred stock and minority interest distributions

 

Fixed charges, before annualizing

 

Fixed charges (annualized)

 

--------------------------------------------------------------------------------

 

Getty Realty - Schedule I to Compliance Certificate

Covenant Compliance for the Year / Quarter Ended ___________ (Agreement Dated
March 23, 2018) ($ in Thousands)

Date

 

7.11 (c)

Minimum Tangible Net Worth

 

Consolidated Tangible Net Worth shall not at any time be less than the sum
of (x) $515,286,000, plus (y) an amount equal to 75% of net proceeds received
by Borrower from any equity offerings after Closing Date.
Required ($515,286,000 plus 75% of net proceeds received by Borrower from any
equity offerings)

 

Actual

 

Compliance

 

Tangible Net Worth:

 

Shareholders' equity

 

Less: Intangible Assets (excluding lease intangibles and deferred loan
origination costs)

 

Plus: Accumulated depreciation

 

Tangible Net Worth

7.11 (d)

Maximum Secured Recourse Indebtedness

 

Consolidated Secured Recourse Indebtedness shall not at any time exceed
10% of Total Asset Value.

 

Required

 

Actual

 

Compliance

 

Mortage payable

 

Secured Recourse Debt

 

Total Asset Value (from 7.11 (a) above)

7.11 (e)

Maximum Secured Indebtedness

 

Consolidated Secured Indebtedness shall not at any time exceed
30% of Total Asset Value.

 

Required

 

Actual

 

Compliance

 

Mortage payable

 

Secured Debt

 

Total Asset Value (from 7.11 (a) above)

7.11 (f)

Maximum Unsecured Leverage Ratio

 

Consolidated Unsecured Indebtedness shall not at any time
exceed 55% of Unencumbered Asset Value.

 

Required

 

Actual

 

Compliance

 

Unsecured Debt (from 7.11 (a) above)

 

Unencumbered Asset Value (from 6.16 above)

7.11 (g)

Minimum Unencumbered Interest Coverage Ratio

 

The Unencumbered Interest Coverage Ratio for any fiscal quarter shall
not be less than 1.75 to 1 as of the last day of such fiscal quarter.

 

Required

 

Actual

 

Compliance

 

NOI: (for fiscal quarter)

 

Rent received

 

Less: Cash rent expense

 

Less: Management Fees

 

Less: Environmental Expenses

 

Less: Real estate taxes

 

--------------------------------------------------------------------------------

 

Getty Realty - Schedule I to Compliance Certificate

Covenant Compliance for the Year / Quarter Ended ___________ (Agreement Dated
March 23, 2018) ($ in Thousands)

Date

 

 

Less: License, permits and other taxes

 

Less: Maintenance expense

 

Less: Insurance

 

NOI

 

Less: Aggregate excesses of single-tenant Adjusted NOI concentration over 30%

 

Unencumbered NOI

 

A) Actual unsecured interest expense

 

B) Imputed unsecured interest expense

 

Unsecured Interest Expense (as defined)

Prepared by:

 

Approved by:  

 

Key Control:

Financial Planning and Development department completes Negative Covenants
Compliance worksheets to ensure that the Company is in compliance with the
Credit Agreement on a quarterly basis.  The CFO reviews, approves and signs off
on the worksheets.

 

Comments:

All amounts are prepared using information from the Company's internally
prepared
monthly reporting packages.  Reviewer (as evidenced by "check mark") confirms
amounts
by recalculating certain figures.  Reviewer also confirms that there have been
no changes to
forumulas which determine covenant compliance for the quarter.  Signature
confirms that
as of the latest reporting period, the Company is in compliance with its
financial covenants
under the Bank Agreement.

 

Control #:

FR-13

Frequency:

Quarterly

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]6 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.]8
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities9) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims,

 

d 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

e 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

f 

Select as appropriate.

g 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

h 

Include all applicable subfacilities.

E-1 - 1

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.

Assignor[s]:  

 

[Assignor [is] [is not] a Defaulting Lender]

2.

Assignee[s]:  

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.

Borrower(s):  Getty Realty Corp., a Maryland corporation

4.

Administrative Agent:  Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.

Credit Agreement:  Amended and Restated Credit Agreement, dated as of March 23,
2018, among Getty Realty Corp., a Maryland corporation (the “Borrower”), the
subsidiaries of the Borrower from time to time party thereto as guarantors, the
Lenders and L/C Issuers from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Swing Line Lender

6.

Assigned Interest[s]:

Assignor[s]10

Assignee[s]11

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment /Loans Assigned

Percentage Assigned of Commitment/ Loans

CUSIP Number

 

 

$

$

%

 

 

 

$

$

%

 

 

 

$

$

%

 

 

[.Trade Date:  ]12

 

i 

List each Assignor, as appropriate.

j 

List each Assignee and, if available, its market entity identifier, as
appropriate.

k 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

E-1 - 2

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

7.

Effective Date: , 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:




E-1 - 3

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



 

ASSIGNOR[S]13

[NAME OF ASSIGNOR]

 

By:  

[NAME OF ASSIGNOR]

By:  

Title:

 

 

ASSIGNEE[S]14

[NAME OF ASSIGNEE]

By:  

Title:

[NAME OF ASSIGNEE]

By:  

Title:

 

[Consented to and]15 Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

Title:

[Consented to:]16

By:  

Title:

 

 




 

l 

Add additional signature blocks as needed.

m 

Add additional signature blocks as needed.

n 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

o 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

E-1 - 4

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms

E-1 - 5

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

E-1 - 6

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

(see attached)

 

 

 

[***]

 

 

[***]  Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.



E-1 - 1

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of

, 20___ (this “Joinder Agreement”), made by the Subsidiary[ies] of Getty Realty
Corp. (together with its permitted successors and assigns, the “Borrower”)
signatory hereto ([each a][the] “New Guarantor”) in favor of Bank of America,
N.A., as administrative agent (in such capacity, together with its successors
and assigns, the “Administrative Agent”) for the Lenders referred to in that
certain Amended and Restated Credit Agreement, dated as of March 23, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the
subsidiaries of the Borrower from time to time party thereto as guarantors, the
Lenders and L/C Issuers party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

1.[The][Each] New Guarantor, hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, and acknowledges and agrees to:

(a)join the Credit Agreement as a Guarantor, as indicated with its signature
below;

(b)be bound by all covenants, agreements and acknowledgments attributable to a
Guarantor in the Credit Agreement; and

(c)perform all obligations and duties required of it by the Credit Agreement.

2.[The][Each] New Guarantor represents and warrants that the representations and
warranties contained in Article V of the Credit Agreement as they relate to such
New Guarantor or which are contained in any certificate furnished by or on
behalf of such New Guarantor are true and correct on the date hereof.

3.The address, taxpayer identification number and jurisdiction of organization
of [each][the] New Guarantor is set forth in Annex I to this Joinder Agreement.

F - 1

Form of Joinder Agreement

--------------------------------------------------------------------------------

 

4.This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
agreement.

5.Except as expressly supplemented hereby, the Credit Agreement and the Guaranty
shall remain in full force and effect.

6.THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).




F - 2

Form of Joinder Agreement

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

[NEW GUARANTOR[S]],

as [the][a] New Guarantor

By:  

Name:

Title:

 

 

GETTY REALTY CORP., as the Borrower

By:  

Name:

Title:

 

ACKNOWLEDGED AND AGREED TO:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:  

Name:

Title:

 

 

 




F - 3

Form of Joinder Agreement

--------------------------------------------------------------------------------

 



ANNEX I
TO JOINDER AGREEMENT

Name of Guarantor

Address

Taxpayer ID

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

F - 4

Form of Joinder Agreement

--------------------------------------------------------------------------------

 

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 23, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”) among Getty
Realty Corp., a Maryland corporation (the “Borrower”), the subsidiaries of the
Borrower from time to time party thereto as guarantors, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either

G - 1

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:  

Name:

Title

 

Date:  _______ __, 20[ ]

 

 




G - 2

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 



EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 23, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”) among Getty
Realty Corp., a Maryland corporation (the “Borrower”), the subsidiaries of the
Borrower from time to time party thereto as guarantors, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

G - 3

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  

Name:

Title

 

Date:  _______ __, 20[ ]

 

 




G - 4

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 



EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 23, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”) among Getty
Realty Corp., a Maryland corporation (the “Borrower”), the subsidiaries of the
Borrower from time to time party thereto as guarantors, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable)

G - 5

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  

Name:

Title

 

Date:  _______ __, 20[ ]

 




G - 6

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 



EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 23, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”) among Getty
Realty Corp., a Maryland corporation (the “Borrower”), the subsidiaries of the
Borrower from time to time party thereto as guarantors, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members

G - 7

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

that is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  

Name:

Title

 

Date:  _______ __, 20[ ]

 

 

G - 8

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF SOLVENCY CERTIFICATE

[Date]

I, the undersigned, [the chief financial officer] of Getty Realty Corp., a
Maryland corporation (the “Borrower”), DO HEREBY CERTIFY on behalf of the Loan
Parties that:

1.This certificate is furnished pursuant to Section 4.01(a)(viii) of the Amended
and Restated Credit Agreement (as in effect on the date of this certificate; the
capitalized terms defined therein being used herein as therein defined) dated as
of March 23, 2018, among the Borrower, the subsidiaries of the Borrower from
time to time party thereto as guarantors, the Lenders and L/C Issuers party
thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.

2.After giving effect to the transactions to occur on the Restatement Effective
Date (including, without limitation, all Credit Extensions to occur on the
Restatement Effective Date), (a) the fair value of the property of the Borrower
and its Subsidiaries, taken as a whole, is greater than the total amount of
liabilities, including contingent liabilities, of the Borrower and its
Subsidiaries, taken as a whole, (b) the present fair salable value of the assets
of the Borrower and its Subsidiaries, taken as a whole, is not less than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries, taken as a whole, on their debts as they become absolute and
matured, (c) the Borrower and its Subsidiaries, taken as a whole, does not
intend to, and does not believe that it will, incur debts or liabilities beyond
the ability of the Borrower and its Subsidiaries, taken as a whole, to pay such
debts and liabilities as they mature, (d) the Borrower and its Subsidiaries,
taken as a whole, is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which the property of the Borrower
and its Subsidiaries, taken as a whole, would constitute an unreasonably small
capital, and (e) the Borrower and its Subsidiaries, taken as a whole, is able to
pay its debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

[Signature Page Follows]




H - 1

Solvency Certificate

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the date first written above.

 

GETTY REALTY CORP.

By:  

Name:

Title: [Chief Financial Officer]

 

 

 

H - 2

Solvency Certificate